Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 1 of 87 PageID #: 762




  THE ROSEN LAW FIRM, P.A.
  Laurence M. Rosen, Esq. (LR 5733)
  Phillip Kim, Esq. (PK 9384)
  Daniel Tyre-Karp
  275 Madison Ave., 40th Floor
  New York, New York 10016
  Telephone: (212) 686-1060
  Fax: (212) 202-3827
  Email: pkim@rosenlegal.com
          lrosen@rosenlegal.com
          dtyrekarp@rosenlegal.com

  Counsel for Plaintiffs

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

    SHAYAN SALIM, Individually and on behalf of Case No. 1:19-cv-01589-AMD-RLM
    all others similarly situated,
                                                SECOND AMENDED CLASS ACTION
            Plaintiff,                          COMPLAINT FOR VIOLATION OF THE
                                                FEDERAL SECURITIES LAWS
            v.
                                                JURY TRIAL DEMANDED
    MOBILE TELESYSTEMS PJSC, ANDREI A.
    DUBOVSKOV, ALEXEY V. KORNYA, and CLASS ACTION
    ANDREY KAMENSKY,

            Defendants.



         Plaintiffs, individually and on behalf of all other persons similarly situated, by Plaintiff’s

  undersigned attorneys, for Plaintiff’s complaint against Defendants (defined below), alleges the

  following based upon personal knowledge as to Plaintiffs and Plaintiffs’ own acts, and information

  and belief as to all other matters, based upon, inter alia, the investigation conducted by and through

  Plaintiff’s attorneys, which included, among other things, a review of the defendants’ public

  documents, conference calls and announcements made by defendants, United States Securities and

  Exchange Commission (“SEC”) filings, wire and press releases published by and regarding Mobile




                                                    1
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 2 of 87 PageID #: 763




  TeleSystems Public Joint Stock Company (“MTS” or “Mobile TeleSystems” or the “Company”),

  analysts’ reports and advisories about the Company, and information readily obtainable on the

  Internet. Plaintiffs believe that substantial evidentiary support will exist for the allegations set forth

  herein after a reasonable opportunity for discovery.

                                      NATURE OF THE ACTION

          1.      This is a federal securities class action on behalf of a class consisting of all persons

  and entities other than Defendants who purchased or otherwise acquired the publicly traded

  securities of Mobile TeleSystems from March 19, 2014 through March 7, 2019, both dates

  inclusive (the “Class Period”). Plaintiffs seek to recover compensable damages caused by

  Defendants’ violations of the federal securities laws and to pursue remedies under Sections 10(b)

  and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5

  promulgated thereunder.

          2.      From 2004 to 2012, MTS, its wholly owned subsidiary, and certain of their

  executives and management conspired to pay over $420 million in illegal bribes for the benefit of

  an Uzbek government official in order to enter and continue to operate in the Uzbek

  telecommunications market. MTS and its management understood that they had to regularly make

  payments to benefit the Uzbek official—Gulnara Karimova—in order to continue to do business

  in Uzbekistan. The last illegal bribery payment was made no later than May 2012, at which point

  MTS failed to satisfy Karimova's demands for additional payments. In retaliation, Karimova used

  her influence with the Uzbek government to expropriate Uzdunrobita—the Company’s Uzbek

  subsidiary.

          3.      While MTS’s illegal bribery scheme apparently came to an end in 2012, Defendants

  continued defrauding investors through 2019 by issuing false and misleading statements about the




                                                      2
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 3 of 87 PageID #: 764




  Company’s liability for its illegal bribery scheme, the effectiveness of the Company’s internal

  controls and compliance, and the Company’s cooperation with DOJ and SEC investigations that

  began in 2014.

         4.        In March 2019, the DOJ unsealed a deferred prosecution agreement between MTS

  and the Department of Justice in connection with a criminal information filed in the Southern

  District of New York charging the Company with one count of conspiracy to violate the anti-

  bribery and books and records provisions of the FCPA and one count of violating the internal

  controls provisions of the FCPA (the “DPA”).

         5.        Pursuant to the DPA, MTS agreed to pay a total criminal penalty of $850 million

  to the United States, including a $500,000 criminal fine and $40 million in criminal forfeiture that

  MTS agreed to pay on behalf of KOLORIT. The $850 million criminal penalty—which was one

  of the largest in United States history for FCPA violations—was 25% above the low-end of the

  Sentencing Guidelines fine range because MTS insufficiently cooperated with the investigation

  and did not appropriately remediate its internal controls. Due to its failure to appropriately

  remediate at the time of the DPA, MTS agreed to the imposition of an independent compliance

  monitor for a term of three years.

         6.        In the DPA, MTS “admits, accepts, and acknowledges that it is responsible under

  United States law for the acts of its officers, directors, employees, and agents as charged in the

  Information, and as set forth in the Statement of Facts, and that the allegations described in the -

  =Information and the facts described in the Statement of Facts are true and accurate.”

         7.        Throughout the Class Period, Defendants repeatedly stated that MTS was

  cooperating with the SEC and DOJ investigations. These statements are important to investors

  because the FCPA Corporate Enforcement Policy directs the DOJ to impose financial penalties




                                                   3
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 4 of 87 PageID #: 765




  significantly below the low-end of the Sentencing Guidelines fine range when companies are fully

  cooperative with investigators. In direct contradiction to Defendants’ claims of cooperation, the

  DPA revealed that MTS “significantly delayed production of certain relevant materials [and]

  refused to support interviews with current employees during certain periods of the investigation.”

         8.      Throughout the Class Period, Defendants repeatedly touted the effectiveness and

  thoroughness of the Company’s internal controls and compliance. A company’s statements about

  its internal controls and compliance are particularly important to investors in the context of an

  ongoing investigation for FCPA violations because the FCPA Corporate Enforcement Policy

  directs the DOJ to impose financial penalties significantly below the low-end of the Sentencing

  Guidelines fine range when companies have remediated their prior non-compliance with the

  FCPA’s internal controls requirements. Contrary to Defendants’ statements touting the Company’s

  internal controls and compliance, the DPA revealed that MTS “did not appropriately remediate,

  including by failing to take adequate disciplinary measures with respect to executives and other

  employees involved in the misconduct.” The Company’s failure to remediate led, in part, to the

  Company’s financial penalty being 25% above the low-end of the Sentencing Guidelines fine

  range. If MTS had fully cooperated with the investigation and adequately remediated its internal

  controls and compliance—as Defendants falsely claimed throughout the Class Period—MTS

  would have been faced with a Total Monetary Penalty nearly $350 million less than the $850

  million that MTS ended up paying.

         9.      Throughout the Class Period, Defendants also concealed from investors the

  enormous financial liability caused by their FCPA violations, even after the DOJ and SEC

  identified the specific violations to the Company. In June 2015, the DOJ filed a verified complaint

  in SDNY that not only accused MTS of flagrant FCPA violations, but also included a chart




                                                  4
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 5 of 87 PageID #: 766




  detailing nine illegal bribery payments made by MTS for Karimova’s benefit totaling $380

  million—including the date, originating party, originating bank, beneficial party, beneficial bank,

  and amount of each corrupt payment. MTS acknowledged its awareness of the 2015 DOJ

  Complaint in a Form 6-K filed with the SEC on August 18, 2015.

         10.      Because it was probable that MTS would incur a material financial penalty for its

  FCPA violations, applicable accounting principles required that it record a charge against income

  for the likely amount of the financial penalties it would incur. Applicable accounting principles

  also required that if Defendants did not believe it was probable that MTS would incur a material

  liability, it was required to disclose in detail the nature of the potential FCPA liability and an

  estimate or range of the FCPA liability MTS faced.

         11.      MTS’s failure to record or disclose an estimate of its FCPA liability violated

  accounting principles and rendered all of its financial statements false and misleading during the

  Class Period.

         12.      The truth began to be revealed to investors on November 20, 2018, when the

  Company disclosed that it had reserved approximately $840 million USD (RUB 55.8 bln) as the

  potential liability concerning investigations by the SEC and the DOJ into its former operations in

  Uzbekistan. On this news, shares of MTS’ stock price fell $0.64 per share or nearly 8% to close at

  $7.45 per share on November 20, 2018.

         13.      Investors finally learned the full truth about MTS’ FCPA violations and failure to

  cooperate and remediate when the DOJ unsealed the DPA on March 7, 2019. On this news, shares

  in MTS’ stock fell $0.24 per share or over 3% to close at $7.54 per share on March 7, 2019,

  damaging investors.

                                  JURISDICTION AND VENUE




                                                  5
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 6 of 87 PageID #: 767




            14.    The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

  Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the

  SEC (17 C.F.R. §240.10b-5).

            15.    This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

  §1331 and §27 of the Exchange Act.

            16.    Venue is proper in this judicial district pursuant to §27 of the Exchange Act (15

  U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered and subsequent

  damages took place within this district.

            17.    In connection with the acts, conduct and other wrongs alleged in this Complaint,

  Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

  including but not limited to, the United States mail, interstate telephone communications and the

  facilities of the national securities exchange.

                                                PARTIES

            18.    Lead Plaintiff Hunnewell Partners (UK) LLP, as set forth in the previously filed

  Certification incorporated herein by reference, purchased the Company’s securities at artificially

  inflated prices during the Class Period and was damaged upon the revelations of the alleged

  corrective disclosures.

            19.    Named Plaintiffs Xiangqun Miao and Shayan Salim purchased the Company’s

  securities at artificially inflated prices during the Class Period and were damaged upon the

  revelations of the alleged corrective disclosures.1

            20.    Defendant Mobile TeleSystems provides telecommunication services in Russia,

  Ukraine, Turkmenistan, and Armenia. The Company is incorporated in the Russian Federation


  1
      Named Plaintiffs’ previously filed Certifications are incorporated herein by reference.


                                                     6
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 7 of 87 PageID #: 768




  with headquarters in Moscow, Russia. The Company’s securities are traded on the New York

  Stock Exchange (“NYSE”) under the ticker symbol “MBT.”

         21.      Defendant Andrei Dubovskov a/k/a Andrey Dubovskov (“Dubovskov”) served as

  the Company’s President and Chief Executive Officer (“CEO”) from March 5, 2011 until 2018.

  Dubovskov joined MTS in 2004 as head of the Company's operations in Nizhny Novgorod. In

  2006, he went on to become head of Macro-region Ural. In the beginning of 2008, Dubovskov

  became Head of Business Unit MTS Ukraine, the Company's second largest business unit in terms

  of revenues

         22.      Defendant Alexey V. Kornya (“Kornya”) has served as the Company’s CEO since

  around March 2018. Prior to that, Kornya served as the Company’s Vice President and Chief

  Financial Officer (“CFO”) beginning in August 2008. Kornya joined the Company in 2004 as the

  Chief Financial Officer of MTS Ural macroregion. Between 2004 and 2007, he was Director of

  MTS Group for Business Planning. In March 2007, he was appointed Chief Financial Controller

  of MTS Group. Kornya was appointed acting Vice President - Finance and Investments on August

  21, 2008 before officially assuming the role in June 2010. Since June 2016, he had been Vice

  President for Finance, Investments, Mergers & Acquisitions.

         23.      Defendant Andrey Kamensky a/k/a Andrey Kamenskiy (“Kamensky”) has served

  as the Company’s CFO since around April 2018.

         24.      Dubovskov, Kornya, and Kamensky are sometimes referred to herein as the

  “Individual Defendants.”

         25.      Each of the Individual Defendants:

               a. directly participated in the management of the Company;
               b. was directly involved in the day-to-day operations of the Company at the highest
                  levels;



                                                  7
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 8 of 87 PageID #: 769




               c. was privy to confidential proprietary information concerning the Company and its
                  business and operations;
               d. was directly or indirectly involved in drafting, producing, reviewing and/or
                  disseminating the false and misleading statements and information alleged herein;
               e. was directly or indirectly involved in the oversight or implementation of the
                  Company’s internal controls;
               f.    was aware of or recklessly disregarded the fact that the false and misleading
                    statements were being issued concerning the Company; and/or
               g. approved or ratified these statements in violation of the federal securities laws.
         26.        The Company is liable for the acts of the Individual Defendants and its employees

  under the doctrine of respondeat superior and common law principles of agency because all of the

  wrongful acts complained of herein were carried out within the scope of their employment.

         27.        The scienter of the Individual Defendants and other employees and agents of the

  Company is similarly imputed to the Company under respondeat superior and agency principles.

         28.        The Company and the Individual Defendants are referred to herein, collectively, as

  the “Defendants.”

                                     RELEVANT NON-PARTIES

         29.        The Uzbek Agency for Communications and Information (“UzACI”) was an Uzbek

  governmental entity authorized to regulate operations and formulate state policy regarding

  communications, information technology, and the use of radio spectrum in Uzbekistan.

         30.        In or around 2004, MTS began operating its mobile telecommunications business

  in Uzbekistan through its subsidiary Uzdunrobita LLC (“Uzdunrobita”), which was headquartered

  and organized in Uzbekistan. From in and around 2004 to 2012, MTS held between 74% and 100%

  of the shares of Uzdunrobita. MTS acquired its ownership interest in Uzdunrobita, in part, from

  the purchase of all shares held in Uzdunrobita from International Communications Group. The

  DPA identifies International Communications Group as “American Company,” incorporated and

  headquartered in the state of Georgia.


                                                    8
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 9 of 87 PageID #: 770




         31.     Oleg Yuryevich Raspopov was appointed acting Vice President, Director of MTS-

  Foreign Subsidiaries Business Unit in March 2007 and served as Vice President, Director of MTS

  — Foreign Subsidiaries Business Unit from January 2008 to February 2013. The DPA and the

  verified complaints filed by DOJ and SEC identify Raspopov under the pseudonym “Executive

  1,” a high-ranking executive of MTS who had authority over MTS's foreign subsidiaries from 2007

  to 2013.

         32.     Bekhzod Akhmedov was the General Director of Uzdunrobita from 2002 to 2012.

  Akhmedov was charged with one count of conspiracy to violate the FCPA, two counts of violating

  the FCPA, and one count of conspiracy to commit money laundering in an indictment filed in the

  Southern District of New York on March 7. The DPA and the verified complaints filed by DOJ

  and SEC identify Akhmediv under the pseudonym “Executive 2,” a high-ranking executive of

  Uzdunrobita from 2002 to 2012. From 2007 to 2012. Akhmedov reported to Raspopov at all times.

         33.     The DPA and the verified complaints filed by DOJ and SEC identify Karimova

  under the pseudonym “Foreign Official,” an individual whose identity is known to the United

  States, was a relative of a high-ranking Uzbek government official and an Uzbek government

  official, including Uzbek Deputy Minister of Foreign Affairs for Cultural Issues and Uzbekistan's

  Ambassador to the United Nations. Karimova had influence over decisions made by UzACI.

  Karimova, a citizen of Uzbekistan, was charged in an indictment filed in the Southern District of

  New York on March 7 with one count of conspiracy to commit money laundering. Karimova is a

  former Uzbek official who allegedly had influence over the Uzbek governmental body that

  regulated the telecom industry.

         34.     Swisdorn Limited (“Swisdorn”) was a company incorporated in Gibraltar that was

  beneficially owned by Karimova. Swisdorn is identified in the DPA as “Shell Company A.”




                                                 9
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 10 of 87 PageID #: 771




         35.    Rustam Madumarov was Karimova's close associate and was the purported sole

  owner and director of Swisdorn. Madumarov is identified in the DPA as “Associate A.”

         36.    Takilant Limited (“Takilant”) was a company incorporated in Gibraltar that was

  beneficially owned by Karimova. Takilant is identified in the DPA as “Shell Company B.”

         37.    Gayane Avakyan was Karimova's close associate and was Takilant's purported sole

  owner and director. When Takilant was incorporated in 2004, Avakyan was approximately 20

  years old. Avakyan is identified in the DPA as “Associate B.”

         38.    KOLORIT DIZAYN INK Limited Liability Company (“KOLORIT”) was an

  advertising company organized under the laws of Uzbekistan. In 2009, Uzdunrobita acquired

  KOLORIT. Karimova was an ultimate beneficiary of that transaction.

                                 SUBSTANTIVE ALLEGATIONS

                             I. MTS Corruptly Enters the Uzbek Market2

         39.    In or around 2004, MTS sought to enter the Uzbek telecommunications market by

  acquiring Uzdunrobita. MTS paid a portion of the purchase price of Uzdunrobita to Swisdorn for

  the benefit of Karimova.

         40.    Certain MTS management knew that Uzdunrobita's majority shareholder at that

  time, Swisdorn, was beneficially owned by Karimova, who also served as the Chairman of

  Uzdunrobita during two 2004 shareholder's meetings. On or about July 14, 2004, MTS executed a

  share purchase agreement with Swisdorn under which MTS agreed to pay Swisdorn $100 million


  2
    The allegations in subsections I-VIII of the Substantive Allegations section are taken from the
  DOJ’s criminal Information against MTS and the Statement of Facts of the Deferred Prosecution
  Agreement between MTS and the DOJ. The Company has admitted that these allegations are true
  and accurate. The Information, filed on March 6, 2019, is annexed hereto as Exhibit 1 and
  incorporated by reference herein. The United States v. Mobile TeleSystems PJSC Deferred
  Prosecution Agreement, dated February 22, 2019, is annexed hereto as Exhibit 2 and incorporated
  by reference herein.


                                                 10
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 11 of 87 PageID #: 772




  in exchange for a 33% stake in Uzdunrobita. On or about the same day, MTS and Swisdorn

  executed a Put and Call Option Agreement (the “Option Agreement”) under which MTS had the

  option to buy, and Swisdorn had the option to sell, Swisdorn's remaining 26% interest in

  Uzdunrobita for $37.7 million plus interest during the next three years. On or about July 15, 2004,

  MTS executed a separate share purchase agreement with International Communications Group,

  under which MTS agreed to pay International Communications Group $21 million for a 41%

  stake in Uzdunrobita. These agreements falsely stated that the transactions had been “duly and

  validly authorized by all required action” by MTS, when, in fact, MTS's Board of Directors did

  not approve the transactions until on or about July 26, 2004.

         41.     Pursuant to these agreements, MTS paid Swisdorn approximately six times as much

  per share of Uzdunrobita as it paid to International Communications Group. MTS paid the extra

  amount to Swisdorn as a bribe in exchange for Uzdunrobita's ability to operate in Uzbekistan.

         42.     In or around March 2004, MTS had estimated Uzdunrobita to be valued at

  approximately $57.8 to $73.9 million. However, four months later in or around July 2004—at the

  time of MTS's acquisition of Uzdunrobita—MTS documents listed Uzdunrobita's value as between

  $138.6 and $188.4 million.

         43.     On or about July 29, 2004, MTS transferred approximately $100 million to an

  escrow account for the benefit of Swisdorn in the United Kingdom. On or about August 2, 2004,

  certain MTS management, including Akhmedov, executives from International Communications

  Group, Karimova, and others attended the deal closing ceremony for MTS's acquisition of

  Uzdunrobita. Karimova presided over the meeting as Chairman of Uzdunrobita and signed the

  meeting minutes. On or about August 9, 2004, the escrow agent for the United Kingdom account




                                                  11
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 12 of 87 PageID #: 773




  transferred approximately $100 million to Swisdorn's bank account in Latvia through

  correspondent bank accounts at financial institutions in New York, New York.

                           II. MTS Pays $250 million in Bribes in 2007

         44.     In or around August 2006, at the demand of Karimova, certain MTS management

  and Karimova, through Akhmedov, negotiated an amendment to the Option Agreement that served

  to increase the purchase price for Swisdorn's remaining stake in Uzdunrobita. The amendment

  benefited Karimova by eliminating MTS's call option, extending the time period for Swisdorn's

  put option, and removing the fixed exercise price of $37.7 million plus interest. The amended

  agreement instead allowed the value of the shares to be determined by an international investment

  bank selected by the parties. Given that Uzdunrobita's value had increased significantly from 2004,

  in part due to Karimova's influence, certain MTS management understood that the amended option

  agreement conferred a significant pecuniary benefit (i.e., bribe) for Karimova.

         45.     On or about August 15, 2006, Madumarov signed a resolution allowing Swisdorn

  to approve the amendment of the Option Agreement. On or about August 17, 2006, MTS and

  Swisdorn entered into a new agreement that amended the terms of the Option Agreement (the

  ‘Amended Option Agreement”). Certain MTS management did not obtain the approval of MTS's

  Investment Committee or MTS's Board of Directors for the amendment and only informed MTS's

  Investment Committee after the amendment agreement had been executed.

         46.     After the Amended Option Agreement was entered into, but before the option was

  executed, a new MTS executive learned of the relationship between MTS and Swisdorn. In or

  around February 2007, the new executive began to raise concerns, including the FCPA risk MTS

  faced if Swisdorn was, in fact, beneficially owned by Karimova. Ruslan S. Ibragimov joined MTS

  in June 2006 as Director of the Legal Department and, upon information and belief, is the “new




                                                  12
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 13 of 87 PageID #: 774




  MTS executive” described above given the specific legal concerns about the FCPA. He had

  previously worked at a law firm and several banks. In February 2007, he was appointed Director

  for Legal Matters—a newly formed group within the Company. Ibragimov served on the

  Management Board with Dubovskov, Kornya, and Raspopov.

         47.     On or about February 7, 2007, the new executive emailed certain MTS management

  concerning the risk of doing business with Swisdorn because “in the open sources, there are

  speculations as to the connections of this company and the current [Uzbek] regime.” The new

  executive called for a “confidential investigation of the beneficiary owners” of Swisdorn.

         48.     On or about February 12, 2007, the new executive emailed certain members of

  MTS's management concerning new information the new executive had learned through an

  investigation of public sources and the new executive's consequent heightened concerns. The new

  executive explained, “[w]e need to ensure, by obtaining a third party opinion ... that Swisdorn and

  its beneficiaries and officers do not have any connections to [a high-ranking Uzbek government

  official's] family or to government officials of Uzbekistan.” The new executive continued, “We

  need to re-check the previous transaction for acquisition of Uzdunrobita to make sure there are no

  risks of potential persecution [sic] for the purchase of shares from [Karimova] (if they were

  actually purchased from [Karimova]).” The new executive emphasized, “From the reputational

  point of view, we should exclude any association between MTS and [Karimova] — [a] profile is

  attached.”

         49.     The new executive attached to the February 12, 2007 email a series of articles about

  Karimova from internet sources, which included that: Karimova had set up Swisdorn, which

  “received” 20% of Uzdunrobita from International Communications Group and 31.4% from the

  Uzbek government; Karimova had an official role in the Uzbek government and influence with a




                                                  13
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 14 of 87 PageID #: 775




  high-ranking Uzbek government officials; Karimova had amassed a “large business empire”

  through “corrupt means” and that part of Karimova's holdings was “the largest wireless telephone

  operator in Uzbekistan,” which, at the time, was Uzdunrobita; and Karimova had substantial

  influence in the Uzbek government, including in the telecommunications sector.

         50.     In addition to the articles above, the new executive also attached a memo to his

  February 12, 2007 email, which stated that MTS faced FCPA risks because “[i]n public sources,

  including transcripts of court proceedings, it was stated that in 2004, [MTS] acquired a majority

  stake in ‘Uzdunrobita’ in the transaction, where one of the selling shareholders was [Karimova].”

  The memo further noted that the high-ranking Uzbek government official related to Karimova

  “held office at the time of the transaction.” The memo ended with a list of risks that included, “1)

  Reputational risk— [Karimova],” “2) FCPA risk,” and “3) the risk of a regime change and of the

  revision of the privatization/acquisition of licenses.”

         51.     In response to the new executive's emails, certain MTS management took steps to

  restrict further dissemination of the new executive's concerns about the Karimova.

         52.     Because the new executive insisted that MTS conduct additional due diligence,

  MTS hired a U.S. law firm to conduct due diligence on Swisdorn. In an effort to ensure that the

  legal opinion would be favorable, certain MTS management did not disclose certain relevant

  information to the law firm, including the crucial fact that certain MTS management knew that

  Karimova was the beneficial owner of Swisdorn.

         53.     On or about April 2, 2007, in part due to Karimova's influence, UzACI granted

  Uzdunrobita licenses for additional frequencies.

         54.     On or about April 12, 2007, Swisdorn sent notice to MTS of its intention to exercise

  its put option under the Amended Option Agreement. On or about April 27, 2007, MTS and




                                                   14
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 15 of 87 PageID #: 776




  Swisdorn jointly engaged an investment bank to value Swisdorn's remaining interest in

  Uzdunrobita. The bank estimated that 26% of Uzdunrobita was worth approximately $250 million,

  including 26% of the value of the additional licenses.

         55.     On or about May 25, 2007, certain MTS management circulated a presentation

  about MTS's negotiating position regarding the deal, including expressing concern that Karimova

  would expect that the entire value of the licenses would be added to the price for 26% of

  Uzdunrobita's shares, ultimately demanding a payment of $375 million. The presentation noted

  that MTS would be “deprived of protection from [the] consequences of loss of partner [i.e.,

  Karimova].”

         56.     On or about June 26, 2007, MTS's Board of Directors approved the $250 million

  payment to Swisdorn. On or about June 28, 2007, MTS transferred approximately $250 million to

  Swisdorn's bank account in Hong Kong, via wire transfers through correspondent bank accounts

  at financial institutions in New York, New York.

         57.     During this time period, Karimova was also utilizing Akhmedov to negotiate

  similar bribe payments from MTS's and Uzdunrobita's competitors, Unitel and Coscom, as also

  admitted by Unitel and Coscom. Specifically, Akhmedov helped Karimova obtain a 26%

  ownership interest in both Unitel and Coscom, through Swisdorn, with the knowledge of certain

  MTS management. Certain MTS management permitted Akhmedov to assist its competitors

  because it understood that doing so would allow MTS to continue to do business in the Uzbek

  telecommunications sector.

                III. MTS Pays An Additional $30 million in Bribes in 2008-2009

         58.     On or about April 15, 2008, Akhmedov emailed Raspopov concerning a letter from

  UzACI. Attached to the email was a notice from UzACI concerning purportedly bad connection




                                                  15
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 16 of 87 PageID #: 777




  quality for local and inter-city calling in violation of Uzdunrobita's license. The notice stated that

  if those violations were not corrected within one month, Uzdunrobita's license could be suspended

  or revoked. Later that day, Raspopov forwarded the email to certain MTS management, stating

  that Akhmedov “had warned us that [Karimova] will be taking revenge” for MTS's decision to

  decline to engage in another transaction for the benefit of Karimova.

         59.     On or about April 15, 2008, Akhmedov forwarded Raspopov another adverse letter

  from an Uzbek state-owned entity. Raspopov forwarded the letter to certain MTS management

  stating, “Continuation of the pressure.”

         60.     During the summer of 2008, certain MTS management continued to discuss how to

  address Karimova's demands for additional improper payments. On or about July 3, 2008,

  Raspopov emailed certain MTS management a list of the “Problems in Uzbekistan.” The list

  included official currency conversion, “[p]eriodic (initiated by the [Karimova] or by [Akhmedov])

  claims of the [telecom] regulator ...,” and Akhmedov's “participation in [C]oscom Company [a

  competitor of Uzdunrobita] management (more than 30% belong to [Karimova].”). Raspopov

  noted several problems, including Akhmedov's “connections in the state authorities under

  [Karimova's] auspices” and that the frequencies that Karimova was offering lacked “legal

  ‘cleanliness”’ because they “were taken away illegally.” In offering solutions, Raspopov suggested

  “direct bargaining with [Karimova]” for telecommunications licenses, construction and operation

  permits, and currency conversion and that there be an “amount of annual subscription fee for

  ‘happiness,’ but under our management.” To accomplish this, Raspopov suggested a “direct

  meeting with [Karimova] and [a high-ranking MTS executive]” without Akhmedov's “knowledge

  and participation.”




                                                   16
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 17 of 87 PageID #: 778




         61.    On or about July 20, 2008, Raspopov emailed certain MTS management asking for

  input on an attached memo. The memo explained that “[t]he Third Party [Karimova] is making a

  demand that [MTS] pay $50 mln ...” The memo cautioned, however, that “outright rejection of the

  payments” or replacement of Uzdunrobita's management could lead to potential consequences,

  including “the Third Party [i.e., Karimova] creating difficulties (of various kinds)” for

  Uzdunrobita's business, “suspension” of Uzdunrobita's operations, or the forced sale of

  Uzdunrobita. Raspopov noted that there were not “available legal options” to “provide reliable

  protection from the Third Party [i.e., Karimova].” The memo went on to explain that a “decision

  has been made to resume direct negotiations with the Third Party [i.e., Karimova]” and discussed

  in detail possible payment methods for the benefit of Karimova and various governmental benefits

  that MTS hoped it could obtain, including “expansion of existing licenses,” currency conversion,

  and tax and customs benefits.

         62.    Thereafter, an MTS foreign subsidiary entered into a contract with Takilant, whose

  beneficial owner certain MTS management knew was Karimova. Under the proposed contract, the

  foreign MTS subsidiary would pay Takilant approximately $30 million in exchange for Takilant's

  subsidiary repudiating various telecommunications frequencies and the reassignment of those

  frequencies by UzACI to Uzdunrobita.

         63.    On or about August 19, 2008, certain MTS management sent a due diligence firm

  incorporation information about Takilant, including Avakyan's name.

         64.    Certain MTS management, however, did not provide the due diligence firm with

  certain relevant information concerning Takilant, including the crucial fact that certain MTS

  management knew that Karimova beneficially owned Takilant.




                                                17
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 18 of 87 PageID #: 779




         65.     One day later, on or about August 20, 2008, before the due diligence was completed

  on the transaction, Akhmedov emailed certain MTS management, including Raspopov, a copy of

  a finalized but undated agreement between an MTS foreign subsidiary and Takilant, signed by

  Avakyan. Akhmedov explained, “I need to get info from you about the date they shall be dated,

  because I should start processing tra[n]sfer of frequencies to Uzdunrobita [...] today.” The executed

  agreement between an MTS foreign subsidiary and Takilant was dated August 21, 2008. On or

  about August 28, 2008, certain MTS management, copying Raspopov, emailed the executed

  agreement with Takilant to Akhmedov.

         66.     In or around this time, certain MTS management discussed the need for Board of

  Directors approval of the loan between MTS and the MTS foreign subsidiary that would fund the

  agreement. On or about August 22, 2008, Raspopov emailed certain MTS management that “[w]e

  will do a little work on the justification for the Board of Directors,” and asked certain MTS

  management, “please come up with something non-traditional, deadline is Aug 29.”

         67.     On or about August 25, 2008, UzACI issued an order allocating the frequencies

  earlier repudiated by Takilant's subsidiary to Uzdunrobita.

         68.     On or about August 29, 2008, an executive at the due diligence firm sent certain

  MTS management an email with a draft report on Takilant. The email explained that although

  “some enquires remain outstanding, I hope the report contains the idea as to how the main angle

  — that is FCPA — is affected.” The report referred to information that Takilant was “beneficially

  owned by the family of [a high-ranking Uzbek government official],” and that Avakyan was “a

  trustee of [Karimova]” and worked for Karimova. The report further documented international

  press articles that also reported that Takilant was beneficially owned by the family of a high-




                                                   18
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 19 of 87 PageID #: 780




  ranking Uzbek government official. It also noted that Takilant was a minority owner of both of

  Uzdunrobita's competitors in Uzbekistan, Unitel and Coscom.

          69.     Despite the issues raised in the due diligence report, MTS continued to execute the

  agreement with Takilant. On or about September 4, 2008, the Board approved a funding

  mechanism in the form of a $30 million loan to the foreign subsidiary. The Board was advised

  only that the loan was “[f]or financing of operational activity and possible implementation of

  projects in the future.”

          70.     On or about September 5, 2008, MTS entered into a $30 million loan agreement

  with its foreign subsidiary to fund the agreement between the MTS foreign subsidiary and Takilant.

          71.     On or about September 19, 2008, Raspopov sent certain MTS management an email

  with the subject “question re: U” with no content. Attached to the email was a PowerPoint slide

  listing the “Status of our requests” and the “Status of our commitments.” The requests listed were

  various governmental benefits, including currency conversion, tax benefits, and a bilateral

  agreement with the Uzbek government on the protection of investments, noting that the requests

  had been refused except that Karimova accepted “a request for conversion of $3 million for the

  repayment of the Company's outstanding debts.” The slide identified MTS's commitments as “a

  payment of the total amount of $50 million” and “[beginning in 2009, for the assistance in creating

  favorable conditions for the growth of the Company and its subscriber base, guarantee [of] the

  payment of an average of $20 million/year.” Beneath the $50 million figure, the slide noted “$30

  million through the purchase of [telecommunications] frequencies, prior to 01/11/08” followed by

  “MTS is ready to make the payment immediately.”




                                                  19
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 20 of 87 PageID #: 781




         72.     On or about the following dates, MTS, or an MTS foreign subsidiary, made the

  following payments to Takilant's bank accounts for Karimova's benefit, via wire transfers through

  correspondent bank accounts at financial institutions in New York, New York.

               Date           Sender         Recipient   Recipient's Bank Amount
         October 21, 2008   MTS              Takilant    Riga, Latvia    $5,000,000
         February 6, 2009   MTS subsidiary   Takilant    Hong Kong       $ 5,000,000
         March 5, 2009      MTS subsidiary   Takilant    Hong Kong       $ 5,000,000
         April 28, 2009     MTS subsidiary   Takilant    Hong Kong       $ 5,000,000
         June 17, 2009      MTS subsidiary   Takilant    Hong Kong       $ 5,000,000
         May 14, 2009       MTS subsidiary   Takilant    Hong Kong       $ 5,000,000


         73.     On or about November 2, 2009, Raspopov emailed himself a presentation including

  an updated copy of the slide referenced in paragraph 51. The updated version of the slide stated

  that MTS's obligations relating to a “[telecommunications] frequencies acquisition for $30 mln by

  01.11.08” were “Paid in full in July 2009.”

           IV. Corrupt Payment of $39.6 Million Through Acquisition of KOLORIT in 2009

         74.     On or about July 20, 2008, Raspopov emailed certain MTS management a memo

  stating that “[t]he Third Party [Karimova] is making a demand that [MTS] pay $50 mln ....” “by

  acquiring an asset” whose value was “overstated,” which was “unattractive” to MTS's

  “development strategy” and whose size would be “impossible to explain to the investment

  community.”

         75.     On or about September 19, 2008, Raspopov sent certain MTS management a slide

  indicating a $50 million commitment to Karimova for various government benefits. The slide

  showed that, after the $30 million for the agreement with Takilant was taken into account, the

  remaining balance was “$20 million.” The slide also contemplated an additional “$20

  million/year” for “assistance in creating favorable conditions for the growth of the company.” Both

  amounts were followed by the notations, “The basis for payment and the draft agreement are being


                                                  20
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 21 of 87 PageID #: 782




  worked out.” The slide noted that “no scheme exists other than making the payment as a fee for

  services. Proposing to increase the amount of the contract pertaining to [telecommunications

  frequencies], with delayed payments.”

         76.     On or about December 11, 2008, certain MTS management, including Raspopov,

  received a report about the possible acquisition of KOLORIT. The report noted that KOLORIT

  was “connected to MTS by a long history of relations” and that it “was created by the same

  shareholders as Uzdunrobita before it.” Noting that MTS and KOLORIT had articulated reasons

  for the acquisition, the report stated that “[i]n my opinion, the main reason [for the acquisition] is

  the interest of the founders on the Uzbekistani side and certain internal agreements. [KOLORIT]

  was created and developed exclusively as a result of activities of the founders of Uzdunrobita; a

  clear connection is maintained today as well.” The report further noted that “the reason for the sale

  of KOLORIT for [KOLORIT]'s ownership is unclear,” that KOLORIT did not need the sale for

  its development, and that “maybe, there are hidden economic factors that will not be disclosed to

  an external expert.”

         77.     On or about April 9, 2009, certain MTS management wrote Raspopov, stating that

  the KOLORIT “transaction is a toxic one” and that “I think that we need to get the transaction to

  [MTS's Investment Committee]. Let [certain MTS management] and the [Investment Committee]

  members share liability.”

         78.     On or about July 28, 2009, certain MTS management emailed an executive at the

  same due diligence firm MTS had contracted with for due diligence on Takilant. The email

  requested the firm “initiate as quickly as possible an FCPA investigation of the following

  companies that are participants in [KOLORIT].” Certain MTS management, however, did not




                                                   21
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 22 of 87 PageID #: 783




  disclose certain relevant information to the due diligence firm, including the crucial fact that

  certain MTS management knew that Karimova would benefit from the transaction.

         79.     On or about August 7, 2009, certain MTS management received a memo from

  MTS's Department of Strategic Planning for the August 10, 2009 MTS Investment Committee

  meeting, recommending rejection of the KOLORIT acquisition because the acquisition was not

  part of MTS's “core business” and the estimate for advertising market development was “not

  realistic.” The memo explained, “Within [the] framework of qualitative analysis, it's hard to

  imagine—within [the] framework of this poor country (171st rank in GDP — per capita (PPP) and

  185th rank in inflation rate), just one outdoor local advertising company could cost 40 MUSD.

  This is a pure fairy tale!” Certain internal and external valuations of KOLORIT were significantly

  less than the recommended purchase price.

         80.     On or about August 14, 2009, certain MTS management received a report from the

  due diligence firm explaining that Uzbek corporate records indicated that Avakyan and another

  individual were the shareholders of KOLORIT. The report further noted that Karimova and

  Avakyan had various connections, but “[s]ources are unaware if [Avakyan] represents the interests

  of [Karimova] at [KOLORIT].” Although certain MTS management received the report, which

  stated that rumors that KOLORIT might be beneficially owned by Karimova were not considered

  credible, certain MTS management in fact knew that Karimova was the beneficial owner of

  KOLORIT.

         81.     On or about September 16: 2009, Raspopov presented the KOLORIT transaction to

  MTS's Board of Directors, which approved it. The Board materials for the meeting included the

  inflated valuation for KOLORIT and did not disclose that Karimova would benefit from the

  transaction.




                                                 22
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 23 of 87 PageID #: 784




         82.     On or about September 22, 2009, Uzdunrobita, through Akhmedov, entered

  into share purchase agreements with the shareholders of KOLORIT. On or about that same day,

  September 22, 2009, Uzdunrobita, through Akhmedov, and the shareholders of KOLORIT

  executed statements of transfer and acceptance of equity interest.

         83.     On or about September 22, 2009, Uzdunrobita paid the shareholders of KOLORIT

  a total of approximately $39,636,711 equivalent in Uzbek som.

         84.     On or about September 22, 2009, an MTS subsidiary entered into a share purchase

  agreement with a shareholder of KOLORIT, which was executed by certain MTS management.

         85.     On or about September 29, 2009, an MTS subsidiary transferred S17,000 to the

  Uzbek account of a shareholder in Uzbekistan, through transactions into and out of correspondent

  bank accounts at financial institutions in New York, New York.

         86.     On or about November 2, 2009, Raspopov emailed himself a presentation including

  an updated copy of the slide referenced in paragraph 51. The slide stated that MTS's $50 million

  obligation had been “Paid in full in September 2009,” including “through [KOLORIT]

  acquisition.” The presentation also proposed “[t]o tie strictly further execution of our obligations

  with the partner's [i.e., Karimova] ones.” The presentation also noted problems with changing

  Uzdunrobita's management, specifically Akhmedov, including that there was “[n]o full support

  from the country's political circles to the change of this kind yet unless the Partner [i.e., Karimova]

  supports” and there would be “[n]o one able to deal with the acquired [KOLORIT].” It also noted

  that Uzdunrobita could lose its “existing currency exchange opportunities” and “the acquired

  frequencies,” or even face the “[r]ecall of the license in some of the regions

   V. Corrupt Payment of $1.1 Million to Purported Charities and for Sponsorships in 2012




                                                    23
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 24 of 87 PageID #: 785




         87.       In or around 2012, Karimova requested Uzdunrobita pay bribes in violation of U.S.

  law to entities related to Karimova as purported charitable donations or sponsorship payments. In

  response to these requests, between on or about March 27, 2012 and on or about May 21, 2012,

  Uzdunrobita paid the equivalent of approximately $1,139,137 in Uzbek som.

         88.       On or about March 27, 2012, Uzdunrobita paid at least the equivalent of

  $1,084,892.87 in Uzbek som to entities related to Karimova. The only basis for these payments

  was letters from entities related to Karimova that were sent to Uzdunrobita requesting

  contributions.

         89.       On or about March 29, 2012, Akhmedov sent Raspopov a memorandum asking for

  approval from Uzdunrobita's Supervisory Board for 2 billion Uzbek som ($1,084,892.87) for

  payment for purported “charitable assistance” to various entities related to Karimova.

         90.       On or about April 24, 2012, Uzdunrobita sent a payment order to an entity related

  to Karimova for the equivalent of 100 million Uzbek som as a purported advance payment for

  sponsorship aid.

         91.       On or about May 21, 2012, Uzdunrobita received an invoice and a work completion

  act from the same entity related to Karimova for 100 million in Uzbek som for purported

  “[s]ponsor support and organization of the 10th anniversary event” of the entity.

         92.       On or about June 27, 2012, Uzdunrobita's Supervisory Board retroactively

  approved the above purported charity payments.

         93.       Uzdunrobita made the above payments in violation of internal procedures that

  required preapproval of payments of those amounts.

                     VI. Uzbekistan Expropriates Most of Uzdunrobita's Assets in 2012




                                                  24
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 25 of 87 PageID #: 786




           94.    In or around the first half of 2012, Karimova became increasingly dissatisfied with

  MTS, Uzdunrobita, and Akhmedov because Uzdunrobita did not pay additional bribes for the

  benefit of Karimova. Consequently, Karimova began to threaten retaliation against the company.

           95.    On or about May 25, 2012, Raspopov emailed certain MTS management that

  Karimova believed that “[Akhmedov] and the company stopped being loyal to [Karimova] to the

  end.” In or around June 2012, Avakyan threatened to have Akhmedov and other Uzdunrobita

  executives arrested unless Karimova's bribe demands were met, In response, Akhmedov fled

  Uzbekistan on or about June 6, 2012.

           96.    On or about June 13, 2012, Dubovskov sent a letter, on behalf of MTS, to the

  Prosecutor General's Office in Uzbekistan that stated that Akhmedov had made “inappropriate

  expenditures and plundered] the property belonging to the Company.” The letter further stated that

  MTS wished to “restore the normal working order in the company,” “rectify the faults” and “locate

  [Akhmedov],” “including by seeking the assistance of INTERPOL.” Dubovskov also stated in the

  letter that “as a result of the actions of these individuals, the Company was drawn into dubious and

  illegal schemes,” which could negatively affect the image and reputation of the Company. This

  shows Dubovskov was aware that MTS had paid bribes to Karimova.3 On or about June 25, 2012,

  MTS contradicted and retracted the June 13, 2012 letter, strangely asserting that it had been

  “provided by [a] mistake caused by a technical malfunction and failure in the internal document

  workflow.”

           97.    Karimova's retaliation against MTS and Uzdunrobita continued. On or about

  August 13, 2012, an Uzbek court granted UzACI's petition to withdraw all operating licenses from




  3
      Source: https://www.sostav.ru/news/2012/06/20/uzbekskaya_dochka_podvela_mts/


                                                  25
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 26 of 87 PageID #: 787




  Uzdunrobita, which ended Uzdunrobita's ability to operate in the telecommunications sector in

  Uzbekistan. On or about August 27, 2012, Uzdunrobita's appeal of the decision was denied.

         98.     On or about August 29, 2012, MTS filed a Form 6-K with the SEC stating that it

  was taking a $579 million impairment charge of goodwill and assets in Uzbekistan as well as a

  $500 million provision for tax and anti-monopoly claims in Uzbekistan.

    VII. MTS's Failure to Implement and Enforce Adequate Internal Accounting Controls

         99.     Throughout the relevant time period, because MTS failed to implement adequate

  internal accounting controls and failed to enforce the internal accounting controls it did have in

  place, it made the corrupt payments for the benefit of the Karimova.

         100.    MTS's lax internal control environment included a failure to require approval for

  certain transactions and a failure to comply with the established management approval

  requirements with respect to other transactions. The 2006 option amendment never was approved

  by MTS's Board of Directors. MTS's 2008 loan agreement with its foreign subsidiary to fund the

  payments to Takilant was approved by MTS's Board of Directors after the agreement with Takilant

  had been executed. And Uzdunrobita made the purported sponsorship and charity payments

  without approval of the Uzdunrobita Supervisory Board, which Uzdunrobita's internal procedures

  required.

         101.    MTS also failed to follow established corporate governance protocols with respect

  to the role of the Board of Directors, including shareholder involvement, in certain aspects of its

  investment in Uzbekistan. For example, during the first quarter of 2007, Uzdunrobita's

  management acquired a 1.5% interest in an Uzbek company without obtaining the approval of the

  MTS Board of Directors. Similarly, the June 13 and 25, 2012, letters from Dubobskov were issued

  without the participation or knowledge of the Board of Directors.




                                                  26
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 27 of 87 PageID #: 788




         102.    MTS failed to implement an adequate system for conducting, recording, and

  verifying due diligence on third parties to uncover then-true nature, beneficial ownership, and

  possible corruption risks. MTS lacked procedures for the management of due diligence results. As

  demonstrated above, certain MTS management withheld crucial information from outside counsel

  and due diligence professionals such that the advice given was without value.

         103.    MTS also lacked adequate payment controls. For example, it made payments from

  entities other than entities that had executed contracts and had no policy regarding payments to

  bank accounts located in places where the contractual partner neither performed work nor had

  operations.

         104.    MTS also knowingly lacked a sufficient internal audit function to provide

  reasonable assurances that corporate assets were not used to pay bribes to Foreign officials and

  failed to conduct adequate internal audits to detect and prevent criminal activity.

         105.    MTS's failures to implement and enforce adequate internal controls contributed to

  an environment where it was possible for MTS and Uzdunrobita executives to make improper

  payments of over $420 million for the benefit of Karimova between 2004 and 2012. MTS also had

  particularly severe deficiencies in its general compliance function and its anticorruption

  compliance policies and procedures. Among other deficiencies, prior to mid-2012, MTS did not

  have a Chief Compliance Officer or Compliance Department.

                                VIII. Scheme to Falsify Books and Records

         106.    As a result of MTS's failure to implement effective internal accounting controls,

  MTS, acting through its executives and others, disguised on its books and records over $420

  million in bribe payments in violation of U.S. law made for the benefit of Karimova in exchange




                                                   27
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 28 of 87 PageID #: 789




  for MTS's and Uzdunrobita's ability to enter, and continue to operate in, the Uzbek

  telecommunications sector.

         107.    In relation to the above-described payments, certain MTS management and others

  used a variety of opaque transactions with different false purported business purposes, described

  above, so that the payments would be inaccurately recorded in MTS's consolidated books and

  records as legitimate transactions.

         108.    The following payments were inaccurately recorded in MTS's consolidated books

  and records;

         •   A payment on or about July 29, 2004 for approximately $100 million to an escrow
             account for the benefit of Swisdorn in the United Kingdom.
         •   A payment on or about June 28, 2007 for approximately $250 million to Swisdorn's
             bank account in Hong Kong.
         •   A payment on or about October 21, 2008 for approximately $5 million to Takilant's
             bank account in Latvia.
         •   A payment on or about February 6, 2009 for approximately $5 million to Takilant's
             bank account in Hong Kong.
         •   A payment on or about March 5, 2009 for approximately $5 million to Takilant's bank
             account in Hong Kong.
         •   A payment on or about April 28, 2009 for approximately $5 million to Takilant's bank
             account in Hong Kong,
         •   A payment on or about June 17, 2009 for approximately $5 million to Takilant's bank
             account in Hong Kong.
         •   A payment on or about July 14, 2009 for approximately $5 million to Takilant's bank
             account in Hong Kong.
         •   Payments on or about September 22, 2009 for a total of approximately $39,636,711
             equivalent in Uzbek som to the shareholders of KOLORIT.
         •   A payment on or about September 29, 2009 for approximately $17,000 to a shareholder
             of KOLORIT's account in Uzbekistan.
         •   Payments between in or around March 27, 2012 and or about May 21, 2012 for a total
             of approximately $1,084,892.87 in Uzbek som to entities related to Karimova.




                                                 28
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 29 of 87 PageID #: 790




         109.     MTS also created, and caused to be created, further false records to conceal these

  improper payments. The bribe payments were concealed by fake contracts that were intended to

  create the appearance of legitimacy and were falsely described in Board materials.

                IX. Defendants’ False and Misleading Statements Prior to the Class Period

         110.     On July 17, 2013, the Wall Street Journal published an interview with Kornya. In

  the interview, Kornya was asked “How do you manage to avoid "brand contagion" from corruption

  in your markets--that is, what specific measures or organizational approaches do you use to enforce

  compliance?” In response, Kornya stated:

         First, we have very strong internal compliance related to FCPA [Foreign Corrupt
         Practices Act] and this type of issue. We have a chief compliance officer. We are
         very strict, very disciplined specifically given this perception toward our country
         as to how we control and behave in this environment. Secondly, when you talk
         about businesses such as MTS or other types of large businesses, they can do
         business without being exposed to this type of issue. We are privately owned, we
         have very limited interaction with the government, we are a large business, and in
         Russia you can run a business of that size without being exposed to this type of
         issue.

                   X. MTS’s Code of Code of Corporate Conduct and Business Ethics

         111.     According to the DOJ/SEC FCPA Handbook, “[a] company’s code of conduct is

  often the foundation upon which an effective compliance program is built.”

         112.     On February 18, 2016, the MTS Board of Directors approved the Code of Corporate

  Conduct and Business Ethics. The Code was designed to mimic the standards required for

  remediation credit in an eventual FCPA settlement.

         113.     To receive full credit for remediation in a potential FCPA settlement, a company

  must show “[i]mplementation of an effective compliance and ethics program, the criteria for which

  will be periodically updated and which may vary based on the size and resources of the

  organization, but may include:




                                                  29
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 30 of 87 PageID #: 791




            a. The company’s culture of compliance, including awareness among employees that
               any criminal conduct, including the conduct underlying the investigation, will not
               be tolerated;
            b. The resources the company has dedicated to compliance;
            c. The quality and experience of the personnel involved in compliance, such that they
               can understand and identify the transactions and activities that pose a potential risk;
            d. The authority and independence of the compliance function and the availability of
               compliance expertise to the board;
            e. The effectiveness of the company’s risk assessment and the manner in which the
               company’s compliance program has been tailored based on that risk assessment;
            f. The compensation and promotion of the personnel involved in compliance, in view
               of their role, responsibilities, performance, and other appropriate factors;
            g. The auditing of the compliance program to assure its effectiveness; and
            h. The reporting structure of any compliance personnel employed or contracted by the
               company
         114.   Unbeknownst to investors, the compliance and control functions touted in the Code

  had neither been implemented nor tested at the time it was touted by the Company.

         115.   The Code of Corporate Conduct states, in relevant part:

         This Code of Corporate Conduct and Business Ethics (hereinafter, the “Code”)
         contains the basic principles of business practice that are in place at Mobile
         TeleSystems Public Joint Stock Company (hereinafter, “MTS”). In its operations,
         MTS abides by applicable law and adheres to generally accepted standards of
         business ethics. The company does not tolerate any form of business practice
         running contrary to these rules.

         The Code of Corporate Conduct and Business Ethics should be viewed as a
         document containing the minimal set of standards and requirements adopted in our
         company for the purpose of facilitating the pursuit of honest and ethical business
         practices and preventing improprieties. The Code sets out the rules and standards
         to which employees must adhere in their daily work. In such cases that demand
         compliance with higher standards than those commonly accepted in commercial
         practice, or that fall under a regulatory act of greater legal force pursuant to
         applicable law, MTS will adhere to such higher standards and apply the
         corresponding regulatory act.

                                                ***

         The Code applies to members of the Board of Directors, senior management and
         all other MTS employees (hereinafter, the term “employees” shall be understood to
         mean all individuals to whom the Code applies). All employees must be thoroughly


                                                 30
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 31 of 87 PageID #: 792




        familiar with this Code and abide by the principles and procedures set forth herein.
        The standards of corporate conduct and business ethics presented in the Code also
        extend to all companies forming part of the MTS Group.

        Pursuant to the company’s rules, behavior running contrary to statutes of the law
        or this Code may result in disciplinary action, including dismissal/termination of
        the respective employment agreement, based on the actual circumstances of each
        specific case and pursuant to applicable law.

        Employees who have violated the law or this Code must compensate MTS for
        material damage caused by such violations, in accordance with labour law and other
        applicable legislation, and pay civil damages. They may also be subject to
        administrative or criminal prosecution in accordance with applicable law. The
        company expects all of its employees to work honestly and conscientiously — this
        being a mandatory requirement of employment in the company.

                                                 ***

        While MTS has always strived to cooperate with government agencies in the
        performance of their official functions, including the holding of scheduled audits
        and investigations, any MTS employee receiving an inquiry of any kind from a
        government agency in the course of such an audit or investigation must
        immediately contact the appropriate legal department.

                                                 ***

        The basic principles of MTS business practices contained in the Code adhere to the
        highest standards of business ethics. All employees bear responsibility for
        compliance with the Code and are personally responsible for their own actions.

        Issues dealing with the violation of the Code, ethical conflicts, results of inspections
        conducted based on employees’ reports of unethical behavior on the part of MTS
        employees (colleagues, managers, subordinates) are considered at meetings of the
        MTS PJSC Discipline Committee. In addition, such information is presented to the
        Audit Committee on a quarterly basis.

        All employees must bear in mind that non-compliance with the mandatory
        requirements of the Code may result in financial losses and cause irreparable
        damage to the sterling reputation of the company and good standing MTS enjoys
        in the business community. In other words, the behavior of an employee in his / her
        capacity as MTS representative that fails to comply with applicable law or the Code
        may lead to serious consequences for the employee and company alike.

                                XI. The Deferred Prosecution Agreement




                                                  31
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 32 of 87 PageID #: 793




         116.    On February 22, 2019, MTS and the DOJ entered into the DPA, which was publicly

  disclosed on March 6, 2019.

         117.    Under the terms of the DPA, MTS “admits, accepts, and acknowledges that it is

  responsible under United States law for the acts of its officers, directors, employees, and agents as

  charged in the Information, and as set forth in the Statement of Facts, and that the allegations

  described in the Information and the facts described in the Statement of Facts are true and

  accurate.”

         118.    The DPA explains the calculations underlying the Total Monetary Penalty of $850

  million paid by MTS. First, the Offense Level is determined by the United States Sentencing

  Guidelines (“USSG”) § 2C1.1. Second, the Base Fine is determined by USSG §§ 8C2.4(b) and §

  2C1.1(d)(1)(A). Third, the Culpability Score is determined by USSG § 8C2.5, and the Culpability

  Score is used to determine the minimum and maximum multipliers for the base fine under USSG

  § 8C2.6.

         119.    The Base Fine for MTS was $420,825,848, and the multipliers ranged from 1.6

  (minimum) to 3.2 (maximum), creating a Fine Range of $673,321,357 to $1,346,642,714.

         120.    Due to the unique issues presented in FCPA matters, including their inherently

  international character and other factors, the FCPA Corporate Enforcement Policy is aimed at

  providing additional benefits to companies based on their corporate behavior once they learn of

  misconduct. To encourage good corporate behavior, the FCPA Corporate Enforcement Policy

  provides for a 50% reduction off of the low end of the USSG fine range for companies that

  voluntarily self-disclosed, fully cooperated, and timely and appropriately remediated. For a

  company that did not voluntarily disclose its misconduct to the DOJ, but later fully cooperated and

  timely and appropriately remediated, the company will receive, or the Department will recommend




                                                   32
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 33 of 87 PageID #: 794




  to a sentencing court, up to a 25% reduction off of the low end of the USSG fine range. A 25%

  reduction from the low end of the Company’s Fine Range would have resulted in a Total Monetary

  Penalty of around $505 million.

         121.    As the DPA explains, MTS neither fully cooperated nor appropriately remediated:

         pursuant to the FCPA Corporate Enforcement Policy, JM 9-47.120, because it
         significantly delayed production of certain relevant materials, refused to support
         interviews with current employees during certain periods of the investigation, and
         did not appropriately remediate, including by failing to take adequate disciplinary
         measures with respect to executives and other employees involved in the
         misconduct

         122.    Pursuant to the FCPA Corporate Enforcement Policy, certain cooperative actions

  are required for a company to receive maximum credit for full cooperation for purposes of JM 9-

  47.120(1) (beyond the credit available under the U.S.S.G.), including:

             a. Timely preservation, collection, and disclosure of relevant documents and
                information relating to their provenance, including (a) disclosure of overseas
                documents, the locations in which such documents were found, and who found the
                documents, (b) facilitation of third-party production of documents, and (c) where
                requested and appropriate, provision of translations of relevant documents in
                foreign languages; and

             b. Where requested, making available for interviews by the Department those
                company officers and employees who possess relevant information; this includes,
                where appropriate and possible, officers, employees, and agents located overseas
                as well as former officers and employees (subject to the individuals’ Fifth
                Amendment rights), and, where possible, the facilitation of third-party production
                of witnesses.

         123.    Defendants’ repeated assurances to investors that the Company was fully

  cooperating with investigators were false and misleading because Defendants knew at the time

  these statements were made that the Company was ineligible for maximum credit for full

  cooperation due to the Company’s delayed production of certain relevant materials and refusal to

  support interviews with current employees during certain periods of the investigation.




                                                 33
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 34 of 87 PageID #: 795




         124.    Pursuant to the FCPA Corporate Enforcement Policy, certain remediation actions

  are required for a company to receive full credit for timely and appropriate remediation for

  purposes of JM 9-47.120(1) (beyond the credit available under the U.S.S.G.), including:

             a. Implementation of an effective compliance and ethics program; and

             b. Appropriate discipline of employees, including those identified by the company as
                responsible for the misconduct, either through direct participation or failure in
                oversight, as well as those with supervisory authority over the area in which the
                criminal conduct occurred.

         125.    Defendants’ repeated assurances to investors that the Company had implemented

  an effective compliance and ethics program were false and misleading because, as the Company

  conceded in the DPA, it had “not yet fully implemented or tested its compliance program” at the

  time of the DPA. Dubovskov was particularly aware of the failure to fully remediate because he

  was a member of the Compliance Committee, which also reported to him. Further, Defendants

  knew that the Company had failed to appropriately discipline employees who were responsible for

  the misconduct, either through direct participation or failure in oversight, as well as those with

  supervisory authority over the area in which the criminal conduct occurred. Dubovskov was the

  CEO during a significant portion of the bribery scheme, and he directly oversaw Raspopov—who

  worked directly with Akhmedov in carrying out the bribery scheme and repeatedly informed

  certain MTS managers and executives about the monetary demands being made by Karimova.

  Kornya was the CFO during portions of the bribery scheme, and he directly oversaw the inadequate

  internal controls that contributed to an environment where such a bribery scheme could thrive.

         126.    In contrast, the DOJ’s deferred prosecution agreements with the two other

  multinational companies involved in the bribery scheme in Uzbekistan both received full

  remediation credit, in part, because they disciplined employees who were responsible for the

  misconduct or who failed in their responsibilities or oversight to prevent the misconduct. The Telia



                                                  34
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 35 of 87 PageID #: 796




  DPA credited Telia with fully remediating, in part, because “the Company engaged in extensive

  remedial measures, including terminating all individuals involved in the misconduct; terminating

  all individuals who had a supervisory role over those engaged in the misconduct, including every

  member of the Company’s board who took part in the decision to enter Uzbekistan, or failed to

  detect the corrupt conduct described in the attached Statement of Facts.”4 In similar contrast, the

  deferred prosecution agreement between the DOJ and VimpelCom credited VimpelCom with fully

  remediating, in part, because “the Company has engaged in extensive remediation, including

  terminating the employment of officers and employees when the Company determined that they

  were complicit in the unlawful payments or otherwise failed their responsibilities in connection

  with such payments.”5

           127.   Given the Company’s failure to fully cooperate with the investigation and to

  adequately remediate its internal controls and compliance, the DPA includes a Total Monetary

  Penalty 25% above the low end of the Fine Range. In contrast, Telia received a Total Monetary

  Penalty 25% below the low end of its Fine Range, and VimpelCom received a Total Monetary

  Penalty 45% below the low end of its Fine Range as a credit for their respective full cooperation

  and remediation. Accordingly, despite having a lower base fine and a smaller low end fine range,

  both Telia and VimpelCom received Total Monetary Penalties more than $300 million below the

  Total Monetary Penalty imposed on MTS.




  4
      https://www.justice.gov/usao-sdny/press-release/file/997851/download
  5
      https://www.justice.gov/criminal-fraud/file/828301/download


                                                  35
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 36 of 87 PageID #: 797




                                                                         Change           Total
                         Low End
      Company                              Remediation      Cooperation From Low        Monetary
                       Of Fine Range
                                                                           End           Penalty
      VimpelCom         $837 million         Extensive.       Full.        - 45%       $460 million
         Telia          $731 million         Extensive.       Full.        - 25%       $549 million
         MTS            $673 million       Inappropriate.     None.        + 25%       $850 million


         128.    If MTS had fully cooperated with the investigation and adequately remediated its

  internal controls, compliance code, policies, and procedures regarding compliance with anti-

  corruption laws—as Defendants falsely claimed throughout the Class Period—MTS would have

  received a 25% reduction below the low end of its fine range and have been faced with a Total

  Monetary Penalty nearly $350 million less than the $850 million that MTS ended up paying.

                                       XII. The SEC Investigation

         129.    On March 6, 2019—the same day that the DPA was disclosed—the SEC announced

  that MTS consented to an SEC order finding that it violated the anti-bribery, books and records

  and internal accounting control provisions of the Securities Exchange Act of 1934, and requiring

  it to pay a $100 million penalty6. The DOJ credited the $100 million penalty that MTS was required

  to pay to the SEC.

         130.    The SEC Consent Order cites numerous internal MTS documents and

  communications to supports its findings that (i) “MTS violated Exchange Act Section 30A by

  agreeing to make corrupt payments to a government official in Uzbekistan for the purpose of

  obtaining or retaining business” and (ii) “MTS also violated Exchange Act Sections 13(b)(2)(A)




  6
    “Order Instituting Cease-And-Desist Proceedings, Pursuant To Section 21c Of The Securities
  Exchange Act Of 1934, Making Findings, And Imposing Remedial Sanctions And A Cease-And-
  Desist Order” (the “SEC Consent Order”) is annexed hereto as Exhibit 3 and incorporated by
  reference herein.


                                                   36
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 37 of 87 PageID #: 798




  and 13(b)(2)(B) by improperly recording the payments as legitimate expenses in its books and

  records and by failing to devise and maintain a reasonable system of internal accounting controls.”

         131.    The SEC Consent Order explains that MTS filed financial statements with the

  SEC throughout 2004-2012 that improperly characterized illicit bribe payments as legitimate

  expenses. The SEC Consent Order states, in relevant part:

         From 2004 to at least 2012, MTS offered and paid bribes in violation of Section
         30A of the Exchange Act, to a government official in Uzbekistan in connection
         with its Uzbek operations. The improper payments enabled MTS to enter the Uzbek
         market, to operate as a telecommunications provider, and to receive commercial
         benefits to its operations. Those benefits continued until 2012, when the Uzbek
         government expropriated MTS’s Uzbek operations. During the course of the
         scheme, MTS made at least $420 million in illicit payments for the purpose of
         obtaining and retaining business, and those payments generated more than $2.4
         billion in revenues. These illicit payments were made through a variety of means,
         including equity transactions with the government official, sham contracts, and in
         the form of charitable contributions or sponsorships at the direction of the
         government official. These payments were improperly characterized as legitimate
         expenses in MTS’s books and records. MTS filed its financial statements,
         incorporating the falsely recorded payments, with the Commission throughout
         the relevant period.

         132.    As the Company’s CFO and/or Acting CFO, Kornya signed certifications pursuant

  to the Sarbanes-Oxley Act of 2002 attesting to the accuracy of financial reporting, the disclosure

  of any material changes to the Company’s internal controls over financial reporting, and the

  disclosure of all fraud for at least four of those false and misleading financial statements described

  by the SEC Consent Order: the Company’s Form 20-F filed on May 26, 2009; the Company’s

  Form 20-F filed on June 28, 2010; the Company’s Form 20-F filed on June 17, 2011; and the

  Company’s Form 20-F filed on April 23, 2012.

         133.    As the Company’s CEO, Dubovskov signed certifications pursuant to the Sarbanes-

  Oxley Act of 2002 attesting to the accuracy of financial reporting, the disclosure of any material

  changes to the Company’s internal controls over financial reporting, and the disclosure of all fraud




                                                   37
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 38 of 87 PageID #: 799




  for at least two of those false and misleading financial statements described by the SEC Consent

  Order: the Company’s Form 20-F filed on June 17, 2011, and the Company’s Form 20-F filed on

  April 23, 2012. Dubovskov also signed false and misleading quarterly financial reports beginning

  in the fourth quarter of 2010.

                XIII. Accounting Principles Imposed a Duty to Disclose the Potential
                    Financial Impact on MTS of the SEC and DOJ Investigation

         134.     Generally Accepted Accounting Principles (“GAAP”) and International Financial

  Reporting Standards ("IFRS") are the common set of accounting principles, standards, and

  procedures that companies in the United States and internationally use to compile their financial

  statements. SEC and NYSE rules and regulations require that publicly traded companies such as

  MTS include financial statements that comply with GAAP or IFRS in their annual and quarterly

  reports filed with the SEC. See Sections 12 and 13 of the Exchange Act; Rule 10-01(d) of

  Regulation SX. MTS prepared its audited consolidated financial statements in accordance with

  GAAP prior to the 2015 fiscal year, at which point the Company adopted IFRS.

         135.     GAAP and IFRS dictate that MTS was required to disclose a loss contingency

  associated with the SEC-DOJ Investigation at the beginning of the Class Period. Pending or

  threatened litigation and actual or possible claims and assessments, including those by the

  government, are examples of loss contingencies. ASC 450-20-05-10. Under certain circumstances,

  GAAP and IFRS require that a company disclose a loss contingency; and under certain

  circumstances, GAAP and IFRS also require that a company accrue a charge to income on its

  financial statements associated with the loss contingency.

         136.     The Company’s financial statements throughout the Class Period violated U.S.

  GAAP because they failed to either recognize a probable loss from a loss contingency, or,

  alternatively, to at least disclose that such loss was reasonably possible, its nature, and the amount


                                                   38
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 39 of 87 PageID #: 800




  or range of such loss, in the minimum amount of the amount of the bribes paid to government

  officials.

          137.   SEC Rule 4-01(a) of Regulation S-X states that “[f]inancial statements filed with

  the Commission which are not prepared in accordance with generally accepted accounting

  principles will be presumed to be misleading or inaccurate.” 17 C.F.R. § 210.4-01(a)(1).

          138.   Accounting Standard Codification (“ASC”) 450 codifies GAAP regarding “loss

  contingencies.” A loss contingency is an existing condition, situation, or set of circumstances

  involving uncertainty as to a possible loss that will be resolved when one or more future events

  occurs or fails to occur. See ASC 450-20-20. Loss contingencies include (i) actual or possible

  claims and (ii) pending or threatened litigation. See ASC 450-20-05-10.

          139.    Under GAAP, an issuer must disclose a material loss contingency—such as the

  liability resulting from MTS’s FCPA violations—if a loss is at least reasonably possible. A loss is

  considered “reasonably possible” when the chance of the future event or events occurring is more

  than remote but less than likely. A loss is considered “remote” when the chance of the future event

  or events occurring is slight. Additionally, an issuer must record an accrual for a material loss

  contingency, as a charge against income in its financial statements, if a loss is probable and

  reasonably estimable. See ASC 450-20-25-2.

          140.   ASC 450-20-20 uses the terms probable, reasonably possible, and remote to

  identify three areas within that range, as follows:

                     a. Probable. The future event or events are likely to occur.

                     b. Reasonably possible. The chance of the future event or events occurring is

                     more than remote but less than likely.

                     c. Remote. The chance of the future event or events occurring is slight.




                                                   39
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 40 of 87 PageID #: 801




          141.    The disclosure requirements under IFRS, which are codified under IAS 37, are

  stricter than the requirements under ASC 450:

             a.    IAS 37 has a lower threshold than ASC 450 for recording contingent liabilities.
                  Both IAS 37 and ASC 450 require that loss contingencies are recorded when a
                  future economic outflow is probable. IAS 37 defines “probable” as “more likely
                  than not to occur,” which the SEC understands to be anything more than 50%.7
                  ASC Topic 450 defines “probable” as “the future event or events are likely to
                  occur,” which the SEC interprets to be a percentage somewhat greater than 50%.
             b. While IAS 37 and ASC 450 both provide guidance for circumstances in which a
                range of possible outcomes exists, IAS 37 defines “best estimate” as “expected
                value,” which is the midpoint of the range for situations in which a continuous range
                of equally possible outcomes exist. In similar situations, ASC 450 requires that the
                minimum amount in the range is accrued when no amount within the range is a
                better estimate than any other amount.
             c. Unlike ASC 450, IAS 37 requires issuers to disclose the expected timing of any
                resulting outflows of economic benefits and an indication of the uncertainties about
                the amount or timing of those outflows. See IAS 37-85(a)-(b).

          142.    An accounting industry rule of thumb holds that: (i) an event that has a less than

  10% chance of occurring is considered “remote;” (ii) an event that has between a 10% and 50%

  chance of occurring is considered “reasonably possible;” and (iii) an event that has a greater than

  50% chance of occurring is considered “probable.”

          143.    Examples of loss contingencies include pending or threatened litigation and actual

  or possible claims and assessments. ASC 450-20-05-10. Actual or possible claims and assessments

  include those imposed by governmental entities.

          144.    An estimated loss from a loss contingency shall be accrued by a charge to income

  if (i) it is probable that an asset has been impaired or a liability has been incurred as of the date of

  the financial statements and (ii) the amount of the loss can be reasonably estimated. ASC 450-20-

  25-2.



  7
   https://www.sec.gov/spotlight/globalaccountingstandards/ifrs-work-plan-paper-111611-
  gaap.pdf


                                                    40
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 41 of 87 PageID #: 802




         145.    If some amount within a range of loss appears at the time to be a better estimate

  than any other amount within the range, that amount shall be accrued. When no amount within the

  range is a better estimate than any other amount, however, the minimum amount in the range shall

  be accrued. Even though the minimum amount in the range is not necessarily the amount of loss

  that will be ultimately determined, it is not likely that the ultimate loss will be less than the

  minimum amount. ASC 450-20-30-1. Disclosure of an additional amount of exposure to loss is

  required if there is a reasonable possibility that the additional loss will be incurred. ASC 450-20-

  30-1; ASC 450-20-50-3b. Loss contingencies that do not meet both criteria for recognition (i.e.,

  probable and estimable) still need to be disclosed in the financial statements when the loss

  contingency is reasonably possible. ASC 450.

         146.    The requirement that an accrual be “reasonably estimated” shall not delay accrual

  of a loss until only a single amount can be reasonably estimated. To the contrary, when it is

  probable that an asset has been impaired or a liability has been incurred, and information available

  indicates that the estimated amount of loss is within a range of amounts, it follows that some

  amount of loss has occurred and can be reasonably estimated. Thus, when a reasonable estimate

  of a loss contingency is a range, the loss can be reasonably estimated and an amount shall be

  accrued for the loss. ACS 450-20-25-5.

         147.    If there is at least a reasonable possibility that a loss may have been incurred (i.e.,

  the possibility of a loss is more than “remote”), ASC 450 requires the issuer to disclose “the nature

  of the contingency” and “an estimate of the possible loss or range of loss or a statement that such

  an estimate cannot be made.” ASC 450-20-50-3. If there has been no manifestation by a potential

  claimant of an awareness of a possible claim, disclosure is still required if (i) it is considered




                                                   41
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 42 of 87 PageID #: 803




  probable that a claim will be asserted, and (ii) there is a reasonable possibility that the outcome

  will be unfavorable. ASC 450-20-50-6.

         148.    Under IAS 37, A provision shall be recognized when: (i) an entity has a present

  obligation (legal or constructive) as a result of a past event; (ii) it is probable that an outflow of

  resources embodying economic benefit will be required to settle the obligation; and (iii) a reliable

  estimate can be made of the amount of the obligation.

         149.    The Company recognized these standards; for example, the Company’s Form 20-F

  filed with the SEC on April 27, 2018 acknowledges the requirements of IAS 37:

         Provisions—Provisions are recognized when the Group has a present obligation
         (legal or constructive) as a result of past event, it is probable that the Group will be
         required to settle that obligation and a reliable estimate can be made of the amount
         of the obligation. Provisions are measured at managements' best estimate of the
         expenditure required to settle the obligation at the reporting date and are discounted
         to present value where the effect is material. The main provisions the Group holds
         are in relation to employees' bonuses and other rewards, decommissioning and
         restoration obligation, tax provisions as well as legal claims.

         150.    IAS 37 acknowledges that estimating obligations for provisions is more uncertain

  than most other items in a financial statement. Still, IAS 37-25 states that it is “extremely rare” for

  a company to be unable to estimate a range of possible outcomes that is sufficiently reliable:

         The use of estimates is an essential part of the preparation of financial statements
         and does not undermine their reliability. This is especially true in the case of
         provisions, which ` in the statement of financial position. Except in extremely rare
         cases, an entity will be able to determine a range of possible outcomes and can
         therefore make an estimate of the obligation that is sufficiently reliable to use in
         recognising a provision.

         151.    Under IAS 37-39, the amount accrued should be either the best estimate of the

  obligation or, if there is no best estimate, the midpoint of a range.

         152.    In evaluating whether a loss contingency is reasonably probable, possible or

  remote, a company has a duty to conduct a reasonable investigation of the facts within its




                                                    42
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 43 of 87 PageID #: 804




  possession, including interviewing personnel, clients and business associates and reviewing its

  records. A company must also review its records and obtain facts to reasonably estimate the

  amount of a contingent liability. Defendants’ statutorily imposed obligation to keep accurate books

  and records concerning the transactions implicated by the SEC-DOJ Investigation also required

  Defendants to evaluate the amount of the illegal bribes, which were easily discernible from 2015

  DOJ Complaint and 2016 DOJ Complaint, from those transactions in order to make a reasonable

  estimate. See 15 U.S.C. 7241; 17 CFR 240.13a-15(f).

         153.    Because GAAP and IFRS require a company to account for contingent liabilities,

  they impose an obligation on a company’s management to make assessments in connection with

  the company’s financial reporting as to whether contingent liabilities exist and whether they

  require accrual, disclosure or both. This, in turn, requires management to evaluate evidence that is

  reasonably available to them to assess the probabilities associated with the contingent liability

  accounting requirements.

         154.    Each reporting period, ASC 450 and IAS 37 require the company to make a

  reasonable investigation, including evaluating any new relevant facts, to determine (i) whether the

  government has manifested an awareness of a possible claim, or (ii) whether the likelihood of a

  future claim is probable, and (iii) the likely outcome of such a claim. See ASC-450-20-25-7; ASC-

  450-10-60-1. MTS was required to perform that analysis each quarterly and annual reporting

  period, and consider each new fact in its possession in estimating its contingent liabilities resulting

  from its FCPA violations.

         155.    Had Defendants performed a reasonable investigation as GAAP required, as

  discussed below, Defendants would have learned of each FCPA violation and the amount of each




                                                    43
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 44 of 87 PageID #: 805




  bribe and thus could have easily estimated the minimum amount of MTS’ contingent liability

  emanating from MTS’ FCPA violations.

         156.    Additionally, in estimating the likelihood of an FCPA claim being asserted and the

  amount of that contingent claim, the company must evaluate the experience of other entities that

  were the subject of FCPA investigations and have entered settlements with the SEC and DOJ, as

  well as consider the sentencing guidelines and DOJ/SEC position papers on the subject. ASC 450-

  20-55-12(e). See, e.g., FCPA Resource Guide to the U.S. Foreign Corrupt Practices Act,12 at p. 68

  (“the [U.S. Sentencing Guidelines] provide a very detailed and predictable structure for

  calculating penalties for all crimes, including violations of the FCPA.”) (emphasis added).

         157.    Here, Defendants had the benefit of evaluating not just FCPA investigations of

  other entities—but the results of FCPA investigations into two of the Company’s direct

  competitors who participated in the same illegal bribery scheme of the same foreign official in

  Uzbekistan during the same time period.

             a. On February 18, 2016, the DOJ disclosed it had entered into a deferred prosecution
                agreement with VimpelCom under which VimpelCom agreed to pay $795 million
                in a global settlement to resolve the investigation of its illegal bribery payments to
                Karimova. The DOJ’s press release announcing the VimpelCom DPA stated that
                VimpelCom’s bribes were part of a larger scheme involving two rival companies
                described in the DOJ’s verified civil complaint filed that same day: Telia and MTS.
             b. On September 21, 2017, the DOJ disclosed it had entered into a deferred
                prosecution agreement with Telia under which Telia agreed to pay $965 million in
                a global settlement to resolve the investigation of its illegal bribery payments to
                Karimova. Again, the DOJ’s press release announcing the Telia DPA tied Telia’s
                bribery payments to Karimova to the larger illegal bribery scheme perpetrated by
                MTS and VimpelCom.8

  8
    “Telia Company AB and Its Uzbek Subsidiary Enter Into a Global Foreign Bribery Resolution
  of More Than $965 Million for Corrupt Payments in Uzbekistan,” available at
  https://www.justice.gov/opa/pr/telia-company-ab-and-its-uzbek-subsidiary-enter-global-foreign-
  bribery-resolution-more-965 (“In related actions, the Department has also filed civil complaints
  seeking the forfeiture of more than $850 million held in bank accounts in Switzerland, Belgium,
  Luxembourg and Ireland, which constitute bribe payments made by VimpelCom, Telia and a third



                                                  44
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 45 of 87 PageID #: 806




         158.    Following the enormous monetary penalties the DOJ and SEC extracted from Telia

  and VimpelCom for their participation in the same illegal bribery scheme, MTS knew it had

  probable liability for its own illegal bribes and would have to pay a substantial amount in fines and

  penalties. Indeed, Debevoise—the law firm that conducted the internal investigation into the

  Company’s illegal bribes on behalf of MTS’s audit committee— concluded that Telia learned of

  its FCPA violations as a result of the VimpelCom investigation. See Debevoise & Plimpton’s

  FCPA Update – January 2018, at p. 22.9 In 2016, Debevoise also described the SEC’s “virtually

  strict liability interpretation” imposing books and records violations based on illicit payments

  themselves, even when it is “clear that the local subsidiary went to great lengths to avoid

  detection.” See Debevoise & Plimpton’s FCPA Update – July 2016, at p. 21.10

         159.    The SEC considers the disclosure of loss contingencies of such importance to an

  informed investment decision that it issued Article 10-01 of Regulation S-X [17 C.F.R. 210.10-

  01], which provides that disclosures in interim period financial statements may be abbreviated and

  need not duplicate the disclosure contained in the most recent audited financial statements, except

  that “where material contingencies exist, the disclosure of such matters shall be provided even

  though a significant change since year end may not have occurred.”

         160.    Defendants were aware at all times (i) that MTS had violated the FCPA, (ii) it was

  probable that its violations would result in a material loss to MTS, and (iii) of the dollar the amount

  of corrupt bribes the Company had paid in violation of the FCPA, and could thus reasonably



  telecommunications company, or funds involved in the laundering of those corrupt payments, to
  the Uzbek official.”)
  9
   Available at https://www.debevoise.com/-
  /media/files/insights/publications/2018/01/fcpa_update_january_2018_v9no6.pdf.
  10
    Available at https://www.debevoise.com/-
  /media/files/insights/publications/2016/07/fcpa_update_july_2016.pdf.


                                                    45
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 46 of 87 PageID #: 807




  estimate the amount of that loss as soon as the DOJ and SEC had manifested an awareness of a

  possible claim against MTS as part of its investigation. Defendants were obligated under ASC

  450/IAS 37 to record a contingent liability on MTS’s balance sheet, and a charge to income on the

  income statement, in the minimum amount of the value of the corrupt payments.

         161.    Alternatively, for each quarterly and annual reporting period from March 2014, if

  the loss wasn’t probable, it was certainly reasonably possible, and thus Defendants violated GAAP

  by failing to disclose in its financial statements a loss contingency arising from the Government’s

  having communicated to Defendants its awareness of possible material FCPA related claims

  against MTS.

         162.    The Company recognized a provision for the DOJ and SEC investigations for the

  first time in its Q3 2018 financial statement, filed under Form 6-K with the SEC on November 20,

  2018. Prior to recognizing the provision, each quarterly and annual financial statement issued by

  the Company during the Class Period violated applicable accounting standards by not recognizing

  an accrual or provision for the DOJ and SEC investigations.

         163.    Knowing that the SEC and DOJ had manifested the awareness of a potential

  material claim against MTS when they notified MTS of the investigation by March 19, 2014, ASC

  450 and IAS 37 required that Defendants undertake a reasonable investigation to determine the

  likelihood that the DOJ’s potential FCPA claim related to their Uzdunrobita investment would

  result in a material loss to MTS.

         164.    If not already aware, Dubovskov and Kornya would, in the course of their

  mandatory ASC 450/IAS 37 inquiry, have learned that MTS had violated the FCPA in bribing

  Uzbek officials.




                                                  46
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 47 of 87 PageID #: 808




         165.   First, Defendants were aware at all relevant times that the Company violated the

  FCPA, that the SEC and DOJ were investigating the Company’s FCPA violations, and that the

  Company would more likely than not face penalties for its violations. The evidence that the

  Company knew it would probably incur a financial obligation for its FCPA violation is

  voluminous.

         166.   MTS, Dubovskov, and Kornya were well aware of the Company’s FCPA liability

  when the Class Period began on March 19, 2014:

            a. Dubovskov was President and CEO in 2011 and 2012, while MTS continued
               making corrupt payments in violation of the FCPA. Dubovskov also served on the
               Company’s Management Board beginning in 2008.
            b. Kornya was the Company’s CFO beginning in 2010 and continuing through the
               end of the bribery scheme in 2012 and was thus responsible for arranging and
               approving at least $48 million of corrupt payments..
            c. Oleg Raspopov, who oversaw the bribery scheme, was a high-ranking executive
               officer of MTS whose knowledge is imputed to MTS. Raspopov regularly
               participated on the Company’s quarterly earnings calls with investors. Further,
               Raspopov—and his foreign subsidiary business unit—reported directly to CEO
               Dubovskov. Further, Kornya and Dubovskov both served on the Management
               Board with Raspopov from 2008 to 2013. According to the Company’s 2012
               Annual Report, the Management Board was responsible for the implementation and
               fulfillment of the selected strategy and specific resolutions of the Board of
               Directors. The Management Board held 29 meetings in 2012, alone.
            d. Uzbekistan’s 2012 expropriation of the Company’s Uzbek subsidiary led to MTS
               taking a $1.1 billion write-off, the Company filing a legal claim for compensation,
               protracted arbitration, and a settlement. At the time, MTS Vice President Michael
               Hecker stated: "This is the biggest telecoms provider in Central Asia, and we've
               been subjected to a classic shakedown. It was systematically expropriated, with
               fundamental violations of human and procedural rights. It's just unbelievable."11 It
               is implausible the Company did not investigate the causes of the expropriation
               during the pendency of this proceeding or during settlement negotiations—
               particularly since MTS reentered the Uzbekistan market in 2014 following the
               settlement. Any cursory investigation, particularly the searching investigation
               GAAP requires, would show that MTS had made a series of large bribes to
               Karimova to build and maintain MTS’s subsidiary’s business in Uzbekistan.


  11
   https://www.independent.co.uk/news/world/europe/bad-connections-how-did-a-russian-
  mobile-network-get-hijacked-in-uzbekistan-8168238.html


                                                47
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 48 of 87 PageID #: 809




            e. On March 18, 2014, the same day that MTS first disclosed that the SEC had opened
               an investigation into MTS’s activities in Uzbekistan, Reuters reported that
               “[i]nternational scrutiny of Uzbekistan has been growing, with the SEC
               investigating the operations of MTS’s rival Vimpelcom and Sweden’s TeliaSonera
               in the central Asian state. Swedish, Dutch and Swiss authorities are investigating
               alleged bribery and money laundering. The Swiss are also looking into Gulnara
               Karimova, the daughter of Uzbekistan’s president.”
         167.   By the end of the fiscal quarter ended June 30, 2015, Defendants knew that the DOJ

  had identified most of the Company’s illegal bribery payments.

             a. On March 22, 2015, the Organized Crime and Corruption Reporting Project
                (“OCCRP”) reported that it had obtained financial documents detailing “that
                Karimova squeezed more than US$ 1 billion worth of payments and ownership
                shares out of international telecom-related companies. TeliaSonera paid US$ 381
                million and promised an additional US$ 75 million; VimpelCom and its Russian
                mother company Alfa Telecom paid US$ 176 million; the Russian giant MTS paid
                US$ 350 million.” OCCRP detailed the $100 million payment to purchase a
                majority stake in Uzdunrobita in 2004 and the $250 million payment to purchase
                the remaining 26% stake in Uzdunrobita in 2007.
             b. On April 1, 2015, OCCRP reported that the DOJ had asked Swedish authorities to
                freeze US$ 30.4 million in assets controlled by Gulnara Karimova. OCCRP posted
                a copy of the request, which stated “The Facts, Offenses, and Persons and Entities
                Involved, as provided in the September 27, 2013, original request, the December
                19, 2013, supplemental request, and the August 27, 2014, second supplemental
                request, are incorporated by reference herein. As explained in the previous requests,
                the U.S. investigation has revealed that Vimpelcom, MTS, and TeliaSonera paid
                bribes to Uzbek officials to obtain mobile telecommunications business in
                Uzbekistan and that funds involved in the scheme were laundered through shell
                companies and financial accounts around the world, including accounts held in
                Sweden, to conceal the true nature of these illegal payments.”12
            c. On June 29, 2015 the DOJ filed a verified complaint in the Southern District of
               New York against in rem accounts controlled by Karimova to forfeit approximately
               $300 million in assets, and any property traceable thereto, involved in an
               international conspiracy to launder corrupt payments made to Karimova (the “2015
               DOJ Complaint”). The complaint detailed hundreds of millions of dollars of corrupt
               payments by MTS to Karimova, laundered through various companies.13 The 2015

  12
     A copy of the DOJ’s Third Supplemental Request for Assistance in the Investigation of
  VimpelCom, Ltd. ("VimpelCom"), Mobile TeleSystems OJSC ("MTS"), and TeliaSonera AB
  ("TeliaSonera") is annexed hereto as Exhibit 4 and incorporated by reference herein.

  13
    A copy of the 2015 DOJ Complaint is annexed hereto as Exhibit 5 and incorporated by reference
  herein.


                                                 48
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 49 of 87 PageID #: 810




                DOJ Complaint alleged that “from in or about 2004 through in or around 2011, at
                least two international telecommunications companies, Mobile TeleSystems and
                Vimpelcom Ltd., made more than $500 million in corrupt payments to shell
                companies beneficially owned by [Karimova].” The Complaint explicitly alleged
                that (i) MTS made $100 million in corrupt payments to Karimova through Swisdorn
                in connection with its 2004 purchase of Uzdunrobita; (ii) MTS paid Swisdorn $250
                million in 2007 “for the corrupt purpose of obtaining [Karimova’s] influence;” and
                (iii) MTS paid Takilant $30 million in 2007 “for the corrupt purpose of obtaining
                [Karimova’s] influence.” The Complaint included a chart detailing the nine corrupt
                payments from MTS totaling $380 million, including the date, originating party,
                originating bank, beneficial party, beneficial bank, and amount of each corrupt
                payment. The Complaint identified Akhmedov as Karimova’s associate while
                acting as the head of Uzdunrobita. The Complaint further stated that the forfeiture
                sought was proceeds traceable to a violation of the FCPA and identified MTS as
                “an ‘issuer,’ as that term is defined in the FCPA.” MTS acknowledged its awareness
                of the 2015 DOJ Complaint in a Form 6-K filed with the SEC on August 18, 2015.
             d. On August 14, 2015, the Wall Street Journal reported that US prosecutors believe
                Amsterdam-based VimpelCom Ltd, Russia-based Mobile TeleSystems PJSC, and
                Sweden’s TeliaSonera AB paid hundreds of millions of dollars to firms controlled
                by Karimova in return for telecoms licenses and deals.
         168.   By the end of the fiscal quarter ended March 31, 2016, Defendants knew that the

  DOJ had identified more of the Company’s illegal bribery payments and that the DOJ had settled

  an FCPA violation with one of the Company’s competitors for engaging in the same illegal bribery

  scheme in which MTS had participated:

             a. On February 18, 2016, the DOJ filed another verified complaint in the SDNY
                providing even more detail into the Company’s FCPA violations. The complaint
                detailed over $380 million in “corrupt payments” made by MTS through eight
                different transactions, identifying the date, originating party, originating bank,
                beneficial party, beneficial bank, and amount for each transaction.14 The 2016 DOJ
                complaint added allegations against Telia, in addition to the previous allegations
                against MTS and VimpelCom.
             b. That same day, VimpelCom entered into resolutions with the DOJ in which it
                admitted to a conspiracy to make more than $114 million in bribery payments to a
                government official in Uzbekistan between 2006 and 2012 to enable them to enter
                and continue operating in the Uzbek telecommunications market.




  14
    A copy of the DOJ’s Verified Complaint, filed on February 18, 2016, is annexed hereto as
  Exhibit 6 and incorporated by reference herein


                                                49
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 50 of 87 PageID #: 811




         169.       Further, the criminal Information and DPA were based on internal MTS documents

  that MTS produced to the DOJ that the Company carefully reviewed prior to belatedly providing

  them to the DOJ. The Company knew that these documents proved the Company’s violations of

  the FCPA and that they were now in the DOJ’s possession.

         170.       Finally, Debevoise & Plimpton LLP conducted an internal investigation of the

  Company’s corrupt payments, and the Company produced summaries of the investigation to the

  DOJ. Debevoise also represented the Company in its legal action against Uzbekistan seeking

  compensation for the 2012 expropriation.15 It is implausible that a large, highly competent law

  firm would have been unable to uncover the Company’s corrupt payments that were inextricably

  linked to the expropriation of Uzdunrobita for which the law firm was actively representing MTS

  to obtain compensation for it in an arbitration. MTS knew that Karimova caused the Uzbek

  government to expropriate Uzdunrobita because MTS failed to continue pay bribes to Karimova.

  Since the failure to continue the bribery was the cause of the expropriation it’s impossible that the

  facts of the FCPA violations were not made known to Debevoise and also to MTS’ board of

  directors when each inevitably asked Raspapov and the certain MTS managers and executives who

  were confided in by Raspopov, for the reasons why Uzbekistan expropriated Uzdunrobita.

         171.       Second, the Company was capable of reasonably estimating its obligation or a range

  of obligations.

         172.       Financial penalties for FCPA violations are formulaic and predictable. According

  to the DOJ/SEC Resource Guide to the US Foreign Corrupt Practices Act, “When calculating



  15
      See https://www.debevoise.com/johnmissing (“Mobile TeleSystems in its investor-state
  arbitration against Uzbekistan brought under the Additional Facility of the International Centre for
  the Settlement of Investment Disputes (ICSID), including successfully defending an Article 45(6)
  application.”)


                                                    50
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 51 of 87 PageID #: 812




  penalties for violations of the FCPA, DOJ focuses its analysis on the U.S. Sentencing Guidelines

  (Guidelines) in all of its resolutions, including guilty pleas, DPAs, and NPAs. The Guidelines

  provide a very detailed and predictable structure for calculating penalties for all federal crimes,

  including violations of the FCPA.”16

            173.   Under USSG §§ 8C2.4(b) and § 2C1.1(d)(1)(A), the minimum base fine MTS faced

  for its corrupt bribery was the “greatest of: (A) the value of the unlawful payment; (B) the value

  of the benefit received or to be received in return for the unlawful payment; or (C) the

  consequential damages resulting from the unlawful payment.” The value of the unlawful payments

  was easily calculable by MTS and MTS should have either deemed the liability as probable and

  accrued a loss contingency in the amount of illegal bribe payments or at the very least deemed the

  liability reasonably possible and described it in detail and disclosed as a contingent liability the

  amount of illegal bribe payments.

            174.   The Company should have begun investigating its liability as soon as the DOJ

  notified the Company of its investigation in March 2014. The Company should have known the

  scope of the bribery, at the very latest, when public reports of the bribes began being published as

  front page news in major media in March 2015. The Company should have known its liability was

  probable, at the very least, when the DOJ filed its 2015 Complaint detailing the Company’s FCPA

  violations.

            175.   The Company’s refusal to provide an estimate of its liability—or to take a provision

  reflecting that estimate—due to the Company’s inability to “predict the outcome of the

  investigations, including any fines or penalties that may be imposed” is contrary to established law

  and the applicable accounting principles.


  16
       https://www.sec.gov/spotlight/fcpa/fcpa-resource-guide.pdf


                                                    51
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 52 of 87 PageID #: 813




          176.    Examples in ASC 450 and IAS 37 illustrate why Defendants were required to

  disclose estimated losses even if those estimates were uncertain or only represented a portion of

  any potential settlement. Under ASC 450-20-55-18/19:

          An entity may be litigating a dispute with another party. In preparation for the trial,
          it may determine that, based on recent developments involving one aspect of the
          litigation, it is probable that it will have to pay $2 million to settle the litigation.
          Another aspect of the litigation may, however, be open to considerable
          interpretation, and depending on the interpretation by the court the entity may have
          to pay an additional $8 million over and above the $2 million. In that case,
          paragraph 450-20-25-2 requires accrual of the $2 million if that is considered a
          reasonable estimate of the loss. Paragraphs 450-20-50-3 through 50-8 require
          disclosure of the additional exposure to loss if there is a reasonable possibility that
          the additional amounts will be paid.

          177.    Even if certain Defendants were unaware of the illegal bribery scheme at the time

  it took place, Defendants were required to accrue a contingent liability or disclose an estimate once

  they became aware that the DOJ had identified hundreds of millions of dollars in illegal bribery

  payments by MTS. IAS 37 Example 10A provides another illustration of a similar concept:

          After a wedding in 20X0, ten people died, possibly as a result of food poisoning
          from products sold by the entity. Legal proceedings are started seeking damages
          from the entity but it disputes liability. Up to the date of authorisation of the
          financial statements for the year to 31 December 20X0 for issue, the entity's lawyers
          advise that it is probable that the entity will not be found liable. However, when the
          entity prepares the financial statements for the year to 31 December 20X1, its
          lawyers advise that, owing to developments in the case, it is probable that the entity
          will be found liable.

                      §    At 31 December 20X0: The matter is disclosed as a contingent
                           liability unless the probability of any outflow is regarded as remote.

                      §    At 31 December 20X1: On the basis of the evidence available, there
                           is a present obligation that is probable. A provision is recognised for
                           the best estimate of the amount to settle the obligation

          178.    Given the formulaic nature of FCPA penalties and the detailed description of

  MTS’s corrupt payments in the 2015 DOJ Complaint, the Company should have known by June

  2015, at the very latest, that it could estimate a range of liabilities and a best estimate of its liability.



                                                       52
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 53 of 87 PageID #: 814




          179.    Finally, beyond the Company’s failure to provide an estimate of, or take a reserve

  for, its liability, the Company failed to fulfill its basic obligation under GAAP and IFRS to

  adequately describe the nature of the contingency. The Company’s disclosures throughout the

  Class Period failed to disclose that the Company faced an FCPA investigation, that the FCPA

  provided rigid guidelines for penalties, and that two of its competitors had agreed to hundreds of

  millions of dollars in penalties while admitting to the same illegal conduct in which MTS had itself

  engaged. . In contrast, the Company’s 2017 Consolidated Financial Statements describe in detail

  the nature of a contingency related to the Company’s alleged violations of anti-monopoly laws:

          An administrative case is expected to be initiated, which will result in an
          administrative fine imposed on MTS in the amount of illegally obtained income.
          The amount of illegally obtained income is determined as the difference between
          the amount of revenue received by MTS as a result of applying monopolistically
          high prices and the amount of revenue that could be received as a result of applying
          prices which are considered by FAS Russia reasonable.

          180.    Defendants also acted with scienter in that they knew, or recklessly disregarded,

  that the Company’s annual and quarterly reports filed with the SEC during the Class Period were

  materially false and misleading in the absence of the disclosures required by ASC 450 and IAS 37.

                            Materially False and Misleading Statements

          181.    On March 19, 2014, the Company disclosed that “the United States Department of

  Justice [(“DOJ”)] also is conducting a parallel investigation . . . related to [Mobile’s] former

  operations in Uzbekistan . . . [which] concerned [Mobile] and not merely the activities of

  unaffiliated parties.”

          182.    On April 24, 2014, the Company filed a Form 20-F with the SEC, which provided

  its financial results and position for the fiscal year ended December 31, 2013 (the “2013 20-F”).

  The 2013 20-F was signed by Dubovskov. The 2013 20-F contained signed certifications pursuant

  to the Sarbanes-Oxley Act of 2002 (“SOX”) by Dubovskov and Kornya attesting to the accuracy



                                                  53
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 54 of 87 PageID #: 815




  of financial reporting, the disclosure of any material changes to the Company’s internal controls

  over financial reporting, and the disclosure of all fraud.

         183.    The 2013 20-F gave the false impression that the Company would not be able to

  predict the outcome of the U.S. government’s investigations into its Uzbekistan operations,

  including potential fines or penalties. The 2013 20-F stated, in relevant part:

              Investigations into former operations in Uzbekistan—In March 2014, the
         Group received requests for the provision of information from the United States
         Securities and Exchange Commission and the United States Department of Justice
         relating to an investigation of the Group's former subsidiary in Uzbekistan (Note 4).
         As the aforementioned US government investigations are at an early stage, the
         Company cannot predict the outcome of the investigations, including any fines or
         penalties that may be imposed, and such fines or penalties could be significant.

         184.    The 2013 20-F also described the Company’s Code of Ethics and directed investors

  to review the Code of Ethics on the Company’s website. The 2013 20-F stated, in relevant part:

         The current version of our Code of Ethics was adopted on February 13, 2014. Our
         Code of Ethics applies to all of our officers, directors and employees. The new Code
         of Ethics did not substantively alter any of its requirements as compared with the
         code of ethics that was in effect prior to the approval of the new Code of Ethics.
         A copy of our Code of Ethics is available on our website at www.mtsgsm.com.

         185.    On or around June 24, 2014, the Company approved its 2013 Annual Report and

  posted it on its website. The 2013 Annual Report was sent to shareholders with a cover letter from

  Dubovskov. The 2013 Annual Report stated that the Company’s compliance with its Code of

  Business Conduct and Ethics helps to protect the Company’s good name and maintain the

  Company’s competitive advantage. The 2013 Annual Report stated, in relevant part:

         Code of Business Conduct and Ethics (hereinafter the Code) contains the basic
         business principles of Mobile TeleSystems OJSC. In its activities MTS complies
         with legislation and generally accepted standards of business ethics. The
         Company does not accept any other ways of doing business that are contrary
         to these rules.

         The Code should be regarded as a document containing a minimum set of standards
         and requirements adopted by the Company in order to promote fair and ethical



                                                   54
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 55 of 87 PageID #: 816




         business practices and to prevent abuse. The Code defines the rules and standards
         that should be followed by employees in their everyday work. In cases requiring
         application of higher standards than the accepted commercial practice, or
         regulations having greater legal force under the current legislation, MTS will use
         such higher standards.

         The Code applies to members of the Board of Directors, senior management and
         other employees of the Company.

         All employees are responsible for compliance with the Code and are personally
         responsible for their actions.

         The Code is a fundamental document, which guides us in our daily work and
         helps us to protect the good name of our Company and maintain our
         competitive advantage.

         186.    The 2013 Annual Report also touted the Company’s corporate compliance system,

  including the Company’s commitment to compliance with the FCPA and its zero-tolerance policy

  towards corruption. The 2013 Annual Report stated, in relevant part:

         The company is committed to compliance with anti-corruption laws (anti-
         corruption laws of the countries in which the Company operates, Foreign Corrupt
         Practices Act 1977, The Bribery Act 2010) and ethical business conduct in all kinds
         of business relationships, regardless of the country where the Company conducts
         its economic activities. The Company has established the principle of zero tolerance
         to corruption in all forms and manifestations, both in daily activities and in
         implementation of strategic projects.

         The main documents regulating compliance procedures within MTS are the Code
         of Business Conduct and Ethics and the Policy “Compliance with anti-corruption
         laws.” In addition, procedures to ensure compliance with anti-corruption laws are
         contained in regulations of business processes of the Company.

         187.    On November 25, 2014, the Company filed a Form 6-K with the SEC, which

  provided its financial results and position for the fiscal quarter ended September 30, 2014 (the

  “2014 Q3 6-K”). The 2014 Q3 6-K was signed by Dubovskov. The 2014 Q3 6-K violated GAAP

  because it did not contain any accrued liability related to the DOJ or SEC investigations into the

  Company’s corrupt bribery scheme in Uzbekistan. Nor did it adequately disclose the Company is




                                                 55
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 56 of 87 PageID #: 817




  subject to prosecution for serious FCPA violations and is subject to potential monetary liability of,

  at the very least, the amount of its corrupt payments as required by ASC 450.

          188.   On April 21, 2015, the Company filed a Form 20-F with the SEC, which provided

  its financial results and position for the fiscal year ended December 31, 2014 (the “2014 20-F”).

  The 2014 20-F was signed by Dubovskov. The 2014 20-F contained signed SOX certifications by

  Dubovskov and Kornya attesting to the accuracy of financial reporting, the disclosure of any

  material changes to the Company’s internal controls over financial reporting, and the disclosure of

  all fraud.

          189.   The 2014 20-F gave the false impression that the Company would not be able to

  predict the outcome of the U.S. government’s investigations into its Uzbekistan operations,

  including potential fines or penalties. The 2014 20-F stated, in relevant part:

          Investigations into former operations in Uzbekistan—In March 2014, the Group
          received requests for the provision of information from the United States Securities
          and Exchange Commission and the United States Department of Justice relating to
          an investigation of the Group's former subsidiary in Uzbekistan (Note 4). The
          Company cannot predict the outcome of the investigations, including any fines or
          penalties that may be imposed, and such fines or penalties could be significant.

          190.   On or around June 24, 2015, the Company approved its 2014 Annual Report and

  posted it on its website. The 2014 Annual Report was sent to shareholders with a cover letter from

  Dubovskov. The 2014 Annual Report stated that the Company’s compliance with its Code of

  Business Conduct and Ethics helps to protect the Company’s good name and maintain the

  Company’s competitive advantage. The 2014 Annual Report stated, in relevant part:

          The leading position of our Company in the market is largely determined by the
          size and scope of its activities, dynamic development and continuous differentiation
          of products and services for subscribers. Today, however, it takes more than just
          seeking to improve investment and operating efficiency to be a successful
          company. Prominence of our Company obliges us to support its reputation in a best
          possible way. With each new achievement our responsibility to all stakeholders and
          the public increases.



                                                   56
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 57 of 87 PageID #: 818




         Code of Business Conduct and Ethics (hereinafter, the Code) contains the basic
         business principles of Mobile TeleSystems OJSC. In its activities, MTS complies
         with legislation and generally accepted standards of business ethics. The Company
         does not accept any other ways of doing business that are contrary to these rules.
         The Code should be regarded as a document containing a minimum set of standards
         and requirements adopted by the Company in order to promote fair and ethical
         business practices and to prevent abuse. The Code defines the rules and standards
         that should be followed by the employees in their everyday work. In cases requiring
         application of higher standards than the accepted commercial practice, or
         regulations having greater legal force under the current legislation, MTS will use
         such higher standards.

         The Code applies to the members of the Board of Directors, senior management
         and other employees of the Company. All employees are responsible for
         compliance with the Code and are personally responsible for their actions. The
         Code is a fundamental document, which guides us in our daily work and helps
         us to protect the good name of our Company and maintain our competitive
         advantage.

         191.   The 2014 Annual Report also touted the Company’s corporate compliance system,

  including the Company’s commitment to compliance with the FCPA and its zero-tolerance policy

  towards corruption. The 2014 Annual Report stated, in relevant part:

         Holding leading positions in the industry, the Company is aware of its high
         responsibility for transparency, ethics and legality of business. In order to maintain
         and preserve it high business reputation before the state, shareholders, customers,
         partners, competitors and the society as a whole, the Company has been actively
         developing for several years a corporate system of compliance with the
         requirements of the applicable laws and ethical business practices (“compliance
         system”).

         The company is committed to the principles of compliance with anti-corruption
         laws (anticorruption laws of the countries where the Company operates, Foreign
         Corrupt Practices Act 1977, The Bribery Act 2010) and ethical business conduct in
         all kinds of business relationships, regardless of the country where the Company
         conducts its economic activities. The Company has established the principle of zero
         tolerance to corruption in all forms and manifestations, both in daily activities and
         in implementation of strategic projects.

         The main documents regulating compliance procedures in MTS include the Code
         of Business Conduct and Ethics, the Policy Compliance with Anti-Corruption
         Laws, and the Policy Management of the Conflict of Interests. In addition,




                                                  57
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 58 of 87 PageID #: 819




         the procedures to ensure compliance with anticorruption laws are contained in the
         regulations on the Company’s business processes.

         192.    On May 19, 2015, the Company filed a Form 6-K with the SEC, which provided

  its financial results and position for the fiscal quarter ended March 31, 2015 (the “2015 Q1 6-K”).

  The 2015 Q1 6-K was signed by Dubovskov. The 2015 Q1 6-K violated IFRS because it did not

  contain any provision or estimated potential liability related to the DOJ or SEC investigations into

  the Company’s corrupt bribery scheme in Uzbekistan. Nor did it adequately disclose the Company

  is subject to prosecution for serious FCPA violations and is subject to potential monetary liability

  of, at the very least, the amount of its corrupt payments as required by IAS 37.

         193.    On August 18, 2015, the Company filed a Form 6-K with the SEC, which provided

  its financial results and position for the fiscal quarter ended June 30, 2015 (the “2015 Q2 6-K”).

  The 2015 Q2 6-K was signed by Dubovskov. The 2015 Q2 6-K did not contain any provision or

  estimated potential liability related to the DOJ or SEC investigations into the Company’s corrupt

  bribery scheme in Uzbekistan. The 2015 Q2 6-K falsely stated that the Company was cooperating

  with the SEC and DOJ investigations in good faith:

          MTS affirms that the alleged activities related to MTS’s business in Uzbekistan
         have been referenced in a civil forfeiture complaint, filed by US Department of
         Justice (DOJ) in the U.S. District Court, Southern District of New York
         (Manhattan), directed at certain assets of an unnamed Uzbek government official.
         The Complaint alleges among other things that MTS and certain other parties made
         corrupt payments to the unnamed Uzbek official to assist their entrance and
         operations in the Uzbekistan telecommunications market. The Complaint is solely
         directed towards assets held by the unnamed Uzbek official, and none of MTS’s
         assets are affected by the Complaint.

         As MTS disclosed in March 2014, both the US Securities and Exchange
         Commission (SEC) and DOJ are currently conducting an investigation related to
         MTS’s former operations in Uzbekistan. As previously disclosed, the Company has
         received requests for documents and information from both the SEC and DOJ and
         continues to cooperate with these investigations in good faith.




                                                  58
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 59 of 87 PageID #: 820




          194.    On November 17, 2015, the Company filed a Form 6-K with the SEC, which

  provided its financial results and position for the fiscal quarter ended September 30, 2015 (the

  “2015 Q3 6-K”). The 2015 Q3 6-K was signed by Dubovskov. The 2015 Q3 6-K did not contain

  any provision or estimated potential liability related to the DOJ or SEC investigations into the

  Company’s corrupt bribery scheme in Uzbekistan. The 2015 Q3 6-K gave the false impression

  that the Company is unable to make a reasonable estimate of the potential financial liability

  resulting from the U.S. government’s investigations into its Uzbekistan operations, including

  potential fines or penalties, and falsely stated that the Company was cooperating with the

  investigations, stating in relevant part:

          MTS announces that as the Company had previously disclosed, the US Department
          of Justice (DOJ) and the SEC are conducting an investigation into MTS’s business
          activities in Uzbekistan. In addition, MTS publicly confirmed that it had been
          referenced in a civil forfeiture complaint, filed by the DOJ, directed at certain assets
          of an unnamed Uzbek government official. The complaint alleges that MTS made
          corrupt payments to gain access to the Uzbek telecommunications market. The
          Complaint alleges among other things that MTS and certain other parties made
          corrupt payments to the unnamed Uzbek official to assist MTS entering and
          operating in the Uzbekistan telecommunications market. The Complaint is solely
          directed towards assets held by the unnamed Uzbek official, and none of MTS’s
          assets are affected by the Complaint.

          MTS has made no provision in relation to the investigation conducted by the US
          Department of Justice and the SEC regarding MTS’s business activities in
          Uzbekistan. In accordance with IAS 37 Provisions, Contingent Liabilities and
          Contingent Assets, a provision should be recognized when a legal or constructive
          obligation exists and such an obligation can be reliably estimated. MTS continues
          to cooperate with the authorities. At the current stage of the investigations, MTS
          has no reliable basis to predict any outcome.

          195.    The 2015 Q3 6-K violated IAS 37 because it did not record a liability for MTS’s

  FCPA violations even though it was probable MTS would incur an FCPA related liability. Even if

  a liability was not probable, it was certainly possible, and MTS could have easily estimated it

  potential liability under the FCPA as required by IAS 37. Its failure to do so violated IAS 37.




                                                    59
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 60 of 87 PageID #: 821




          196.   On April 20, 2016, the Company filed a Form 20-F with the SEC, which provided

  its financial results and position for the fiscal year ended December 31, 2015 (the “2015 20-F”).

  The 2015 20-F was signed by Dubovskov. The 2015 20-F contained signed SOX certifications by

  Dubovskov and Kornya attesting to the accuracy of financial reporting, the disclosure of any

  material changes to the Company’s internal controls over financial reporting, and the disclosure of

  all fraud.

          197.   The 2015 20-F gave the false impression that the Company would not be able to

  predict the outcome of the U.S. government’s investigations into its Uzbekistan operations,

  including potential fines or penalties, and falsely stated that the Company was cooperating with

  the investigations. The 2015 20-F stated, in relevant part:

          Investigations into former operations in Uzbekistan—In March 2014, the Group
          received requests for the provision of information from the United States Securities
          and Exchange Commission (“SEC”) and the United States Department of Justice
          (“DOJ”) relating to a currently conducted investigation of the Group's former
          subsidiary in Uzbekistan.

          In July 2015, activities related to the Group's former operations in Uzbekistan have
          been referenced in a civil forfeiture complaint (“The Complaint”), filed by DOJ in
          the U.S. District Court, Southern District of New York (Manhattan), directed at
          certain assets of an unnamed Uzbek government official. The Complaint alleges
          among other things that MTS and certain other parties made corrupt payments to
          the unnamed Uzbek official to assist their entering and operating in the Uzbekistan
          telecommunications market. The Complaint is solely directed towards assets held
          by the unnamed Uzbek official, and none of MTS's assets are affected by the
          Complaint.

          The Company continues to cooperate with these investigations. The Company
          cannot predict the outcome of the investigations, including any fines or penalties
          that may be imposed, and such fines or penalties could be significant.

          198.   MTS’s 2015 20-F violated IAS 37 because it did not record a liability for MTS’s

  FCPA violations even though it was probable MTS would incur an FCPA related liability. Even if




                                                  60
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 61 of 87 PageID #: 822




  a liability was not probable, it was certainly possible, and MTS could have easily estimated its

  potential liability under the FCPA as required by IAS 37. Its failure to do so violated IAS 37.

         199.    On May 19, 2016, the Company filed a Form 6-K with the SEC, which provided

  its financial results and position for the fiscal quarter ended March 31, 2016 (the “2016 Q1 6-K”).

  The 2016 Q1 6-K was signed by Dubovskov. The 2016 Q1 6-K did not contain any provision or

  estimated potential liability related to the DOJ or SEC investigations into the Company’s corrupt

  bribery scheme in Uzbekistan. The 2016 Q1 6K violated IAS 37 because it did not record a liability

  for MTS’s FCPA violations even though it was probable MTS would incur an FCPA related

  liability. Even if a liability was not probable, it was certainly possible, and MTS could have easily

  estimated its potential liability under the FCPA as required by IAS 37. Its failure to do so violated

  IAS 37.

         200.    On or around June 24, 2016, the Company approved its 2015 Annual Report and

  posted it on its website. The 2015 Annual Report was sent to shareholders with a cover letter from

  Dubovskov. In the 2015 Annual Report, the Company claimed that MTS had been providing DOJ

  and SEC investigators with information “upon request” and answers “on demand.” The 2015

  Annual Report stated, in relevant part:

         In March 2014, MTS PJSC received a request for information from the US
         Securities and Exchange Commission and the US Department of Justice regarding
         the investigation of the former subsidiary in Uzbekistan. MTS PJSC is cooperating
         with the above-mentioned organisations: it provided the information upon request
         and continues to provide answers on demand. Since the investigation has not been
         completed, there is no way to predict its outcome, including the possible imposition
         of fines and penalties which could be significant.

         201.    The 2015 Annual Report also touted the Company’s compliance with anti-

  corruption requirements, stating in relevant part:

         The Company adheres to principles of compliance with requirements of applicable
         anti-corruption legislation (anti-corruption legislation of countries, on the territory



                                                   61
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 62 of 87 PageID #: 823




          of which the Company performs its activities, Foreign Corrupt Practices Act 1977,
          The Bribery Act 2010) and business ethics in all business relations and irrespective
          of a world country, in which the Company performs its business activities.

          The Company fixed the principle of non-acceptance of corruption in any forms and
          occurrences both in everyday activities and when implementing strategic projects.
          Main documents governing compliance of the procedure inside MTS are the Code
          of Business Conduct and Ethics, Compliance with anti-corruption legislation
          Policy, Conflict of interests management Policy. Besides, procedures for assuring
          compliance with anti-corruption legislation are fixed in regulations of Company’s
          business-processes.

          The compliance system in MTS PJSC sets forth measures aimed at regulatory risk
          management, improving corporate culture of the Company, implementing and
          developing in the Company best corporate governance practices as well as
          standards of responsible business conduct relying on norms of applicable
          legislation, recommendations of regulatory bodies, industrial specifics and best
          practices in this area.

          202.   The 2015 Annual Report described how the Company’s Code of Business Conduct

  and Ethics was essential to the Company’s success. The 2015 Annual Report stated, in relevant

  part:

          Conduct of business conduct and ethics of MTS PJSC

          The leading position of our Company in the market is largely determined by the
          size and scope of its activities, dynamic development and continuous differentiation
          of products and services for subscribers. Today, however, it takes more than just
          seeking to improve investment and operating efficiency to be a successful
          company. Prominence of our Company obliges us to support its reputation in a best
          possible way as a socially responsible organisation for our subscribers,
          shareholders, partners, and all stakeholders and the public.

          Code of Business Conduct and Ethics (hereinafter, the Code) contains the basic
          business principles of MTS PJSC. In its activities, MTS complies with legislation
          and generally accepted standards of business ethics. The Company does not accept
          any other ways of doing business that are contrary to these rules.

          The Code should be regarded as a document containing a minimum set of standards
          and requirements adopted by the Company in order to promote fair and ethical
          business practices and to prevent abuse. The Code defines the rules and standards
          that should be followed by the employees in their everyday work. In cases requiring
          application of higher standards than the accepted commercial practice, or




                                                  62
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 63 of 87 PageID #: 824




          regulations having greater legal force under the current legislation, MTS will use
          such higher standards.

          The Code applies to the members of the Board of Directors, senior management
          and other employees of the Company.

          All employees are responsible for compliance with the Code and are personally
          responsible for their actions.

          The Code is a fundamental document, which guides us in our daily work and
          helps us to protect the good name of our Company and maintain our competitive
          advantage.

          203.    On August 18, 2016, the Company filed a Form 6-K with the SEC, which provided

  its financial results and position for the fiscal quarter ended June 30, 2016 (the “2016 Q2 6-K”).

  The 2016 Q2 6-K was signed by Dubovskov. The 2016 Q2 6-K did not contain any provision or

  estimated potential liability related to the DOJ or SEC investigations into the Company’s corrupt

  bribery scheme in Uzbekistan. The 2016 Q2 6-K violated IAS 37 because it did not record a

  liability for MTS’s FCPA violations even though it was probable MTS would incur an FCPA

  related liability. Even if a liability was not probable, it was certainly possible, and MTS could have

  easily estimated its potential liability under the FCPA as required by IAS 37. Failure to do so

  violated IAS 37.

          204.    On August 30, 2016, the Company filed a Form 6-K with the SEC, which provided

  its Interim Condensed Consolidated Financial Statements As of June 30, 2016 and December 31,

  2015 and for the Six Months Ended June 30, 2016 and 2015 (the “2016 Interim Financial

  Statements”). The 2016 Interim Financial Statements was signed by Dubovskov. The 2016 Interim

  Financial Statements gave the false impression that the Company would not be able to predict the

  outcome of the U.S. government’s investigations into its Uzbekistan operations, including

  potential fines or penalties, and falsely stated that the Company was cooperating with the

  investigations, stating in relevant part:



                                                   63
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 64 of 87 PageID #: 825




         Investigations into former operations in Uzbekistan — In March 2014, the Group
         received requests for the provision of information from the United States Securities
         and Exchange Commission (“SEC”) and the United States Department of Justice
         (“DOJ”) relating to a currently conducted investigation of the Group’s former
         subsidiary in Uzbekistan.

         In 2015, activities related to the Group’s former operations in Uzbekistan have been
         referenced in a civil forfeiture complaints (“The Complaints”), filed by DOJ in the
         U.S. District Court, Southern District of New York (Manhattan), directed at certain
         assets of an unnamed Uzbek government official. The Complaints allege among
         other things that MTS and certain other parties made corrupt payments to the
         unnamed Uzbek official to assist their entering and operating in the Uzbekistan
         telecommunications market. The Complaints are solely directed towards assets held
         by the unnamed Uzbek official, and none of MTS’s assets are affected by the
         Complaints.

         The Company continues to cooperate with these investigations. The Company
         cannot predict the outcome of the investigations, including any fines or penalties
         that may be imposed, and such fines or penalties could be significant.

         205.    On November 17, 2016, the Company filed a Form 6-K with the SEC, which

  provided its financial results and position for the fiscal quarter ended September 30, 2016 (the

  “2016 Q3 6-K”). The 2016 Q3 6-K was signed by Dubovskov. The 2016 Q3 6-K did not contain

  any provision or estimated potential liability related to the DOJ or SEC investigations into the

  Company’s corrupt bribery scheme in Uzbekistan. The 2016 Q3 6-K violated IAS 37 because it

  did not record a liability for MTS’s FCPA violations even though it was probable MTS would

  incur an FCPA related liability. Even if a liability was not probable, it was certainly possible, and

  MTS could have easily estimated its potential liability under the FCPA as required by IAS 37.

  Failure to do so violated IAS 37.

         206.    On April 21, 2017, the Company filed a Form 20-F with the SEC, which provided

  its financial results and position for the fiscal year ended December 31, 2016 (the “2016 20-F”).

  The 2016 20-F was signed by Dubovskov. The 2016 20-F contained signed SOX certifications by

  Dubovskov and Kornya attesting to the accuracy of financial reporting, the disclosure of any




                                                   64
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 65 of 87 PageID #: 826




  material changes to the Company’s internal controls over financial reporting, and the disclosure of

  all fraud.

          207.   The 2016 20-F gave the false impression that the Company was unable to make a

  reasonable estimate of the potential liability resulting from the U.S. government’s investigations

  into its Uzbekistan operations, including potential fines or penalties, and that the Company was

  cooperating with the investigations. The 2016 20-F stated, in relevant part:

           Investigations into former operations in Uzbekistan—In March 2014, the Group
          received requests for the provision of information from the United States Securities
          and Exchange Commission (“SEC”) and the United States Department of Justice
          (“DOJ”) relating to a currently conducted investigation of the Group's former
          subsidiary in Uzbekistan.

           In 2015, activities related to the Group's former operations in Uzbekistan have been
          referenced in a civil forfeiture complaints (“The Complaints”), filed by DOJ in the
          U.S. District Court, Southern District of New York (Manhattan), directed at certain
          assets of an unnamed Uzbek government official. The Complaints allege among
          other things that MTS and certain other parties made corrupt payments to the
          unnamed Uzbek official to assist their entering and operating in the Uzbekistan
          telecommunications market. The Complaints are solely directed towards assets held
          by the unnamed Uzbek official, and none of MTS's assets are affected by the
          Complaints.

           The Company continues to cooperate with these investigations. The Company
          cannot predict the outcome of the investigations, including any fines or penalties
          that may be imposed, and such fines or penalties could be significant.

          208.   The 2016 20-F did not contain any provision or estimated potential liability related

  to the DOJ or SEC investigations into the Company’s corrupt bribery scheme in Uzbekistan. The

  2016 20-F violated IAS 37 because it did not record a liability for MTS’s FCPA violations even

  though it was probable MTS would incur an FCPA related liability. Even if a liability was not

  probable, it was certainly possible, and MTS could have easily estimated its potential liability

  under the FCPA as required by IAS 37. Failure to do so violated IAS 37.




                                                   65
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 66 of 87 PageID #: 827




         209.    On May 23, 2017, the Company filed a Form 6-K with the SEC, which provided

  its financial results and position for the fiscal quarter ended March 31, 2017 (the “2017 Q1 6-K”).

  The 2017 Q1 6-K was signed by Dubovskov. The 2017 Q1 6-K did not contain any provision or

  estimated potential liability related to the DOJ or SEC investigations into the Company’s corrupt

  bribery scheme in Uzbekistan. The 2017 Q1 6-K violated IAS 37 because it did not record a

  liability for MTS’s FCPA violations even though it was probable MTS would incur an FCPA

  related liability. Even if a liability was not probable, it was certainly possible, and MTS could have

  easily estimated its potential liability under the FCPA as required by IAS 37. Failure to do so

  violated IAS 37.

         210.    On or around May 25, 2017, the Board pre-approved the 2016 Annual Report and

  posted it on the Company’s website. The 2016 Annual Report was sent to shareholders with a

  cover letter from Dubovskov. In the 2016 Annual Report, the Company claimed that MTS had

  been providing DOJ and SEC investigators with information “upon request” and answers “on

  demand” and that there was no way to estimate the potential liability MTS faced from the

  investigations. The 2016 Annual Report falsely stated, in relevant part:

         In March 2014, MTS PJSC received a request for information from the US
         Securities and Exchange Commission and the US Department of Justice regarding
         the investigation of the former subsidiary in Uzbekistan. MTS PJSC is cooperating
         with the above-mentioned organisations: it provided the information upon request
         and continues to provide answers on demand. Since the investigation has not been
         completed, there is no way to predict its outcome, including the possible imposition
         of fines and penalties which could be significant.

         211.    The 2016 Annual Report also touted the Company’s compliance with anti-

  corruption requirements, stating in relevant part:

         The Company adheres to principles of compliance with requirements of applicable
         anti-corruption legislation (anti-corruption legislation of countries, on the territory
         of which the Company performs its activities, Foreign Corrupt Practices Act 1977,




                                                   66
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 67 of 87 PageID #: 828




         The Bribery Act 2010) and business ethics in all business relations and irrespective
         of a world country [sic], in which the Company performs its business activities.

         The Company fixed the principle of non-acceptance of corruption in any forms and
         occurrences both in everyday activities and when implementing strategic projects.
         Main documents governing compliance of the procedure inside MTS are the Code
         of Business Conduct and Ethics, Compliance with anti-corruption legislation
         Policy, Conflict of interests management Policy. Besides, procedures for assuring
         compliance with anti-corruption legislation are fixed in regulations of Company’s
         business-processes.

         The compliance system in MTS PJSC sets forth measures aimed at regulatory risk
         management, improving corporate culture of the Company, implementing and
         developing in the Company best corporate governance practices as well as
         standards of responsible business conduct relying on norms of applicable
         legislation, recommendations of regulatory bodies, industrial specifics and best
         practices in this area.

         212.   The 2016 Annual Report touted the Company’s implementation of anti-corruption

  compliance systems during 2016, including:

         The Company performed an in-depth study of the best international practices in the
         field of organization and creation of corporate anti-corruption compliance
         programs. Another objective of the project was to compare the status of the
         Company’s compliance program with the leading international experience. Based
         on the results of the study, independent consultants concluded that the anti-
         corruption compliance program complies with the global best practices in terms of
         organization of the compliance function, its functional subordination within the
         company and coordination of compliance activities, as well as general compliance
         with the best international practices in terms of allocation of responsibilities
         between MTS compliance function and other structural units of the Company, and
         in terms of involvement of compliance function into compliance procedures of
         MTS. The study also highlighted a number of best practices implemented in anti-
         corruption compliance program of the Company.

                                                ***

         In addition, in 2016 the development of the international standard ISO 37001 “Anti-
         Corruption Management Systems” was completed, where the Company took a
         direct part, being member of the project committee; besides, at the end of 2015, the
         head of MTS compliance function was awarded the prestigious International
         Association of Compliance Award for contribution to the promotion of compliance
         practices




                                                 67
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 68 of 87 PageID #: 829




          213.   The 2016 Annual Report described how the Company’s Code of Business Conduct

  and Ethics was essential to the Company’s success. The 2016 Annual Report stated, in relevant

  part:

          Conduct of business conduct and ethics of MTS PJSC

          Code of Business Conduct and Ethics (hereinafter, the Code) contains the basic
          business principles of MTS PJSC. In its activities, MTS complies with legislation
          and generally accepted standards of business ethics. The Company does not accept
          any other ways of doing business that are contrary to these rules.

          The Code should be regarded as a document containing a minimum set of standards
          and requirements adopted by the Company in order to promote fair and ethical
          business practices and to prevent abuse. The Code defines the rules and standards
          that should be followed by the employees in their everyday work. In cases requiring
          application of higher standards than the accepted commercial practice, or
          regulations having greater legal force under the current legislation, MTS will use
          such higher standards.

          The Code applies to the members of the Board of Directors, senior management
          and other employees of the Company.

          All employees are responsible for compliance with the Code and are personally
          responsible for their actions.

          The Code is a fundamental document, which guides us in our daily work and
          helps us to protect the good name of our Company and maintain our competitive
          advantage.

          214.   The 2016 Annual Report announced that the Company had adopted a unified

  compliance system and established a Compliance Committee that both reported to and included

  Dubovskov:

          Taking a leading position in the industry, the Company is aware of its high
          responsibility for business transparency, ethics and lawfulness. For the purposes of
          maintaining and preserving its high business reputation to the state, shareholders,
          customers, partners, competitors and society in general, the Company for several
          years has been developing the corporate system of compliance with requirements
          of applicable legislation and business ethics (“compliance”).

          In order to implement a unified compliance strategy for the Company, to
          consolidate the principles of and unify approaches to the effective management of



                                                  68
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 69 of 87 PageID #: 830




         compliance risks, as well as in line with the world’s best practices, in 2016 MTS
         adopted the Compliance Policy of MTS PJSC.

         In addition, the Company has established the Compliance Committee under the
         President of MTS, which includes the President himself, the managers in his direct
         subordination; the Director of Compliance Department is the Chairman of the
         Committee.

                                                  ***

         Today it takes more than just seeking to improve investment attractiveness and
         operating efficiency to be a successful company. Public status and prominence of
         MTS obliges us to maintain reputation of the Company in a best possible way as a
         socially responsible organization for all stakeholders, including the state, our
         subscribers, shareholders, partners, employees and the public. Therefore, for
         several years we have been actively developing a uniform compliance system at
         MTS, which includes, among others, anti-corruption compliance, inside
         compliance, environmental compliance, antimonopoly compliance, etc.

         We consistently work to create a high corporate compliance culture at the
         Company: regular thematic trainings for employees are held; since 2015, the
         Company has been celebrating the Day of Ethics and Compliance on an annual
         basis. In 2015, based on the results of independent evaluation of anti-corruption
         compliance performance MTS was recognized as an example of best Russian
         practices; in 2016, an independent study showed that we meet the best world
         practices in organization and development of anti-corruption compliance functions.

         215.    On August 28, 2017, the Company filed a Form 6-K with the SEC, which provided

  its financial results and position for the fiscal quarter ended June 30, 2017 (the “2017 Q2 6-K”).

  The 2017 Q2 6-K was signed by Dubovskov. The 2017 Q2 6-K did not contain any provision or

  estimated potential liability related to the DOJ or SEC investigations into the Company’s corrupt

  bribery scheme in Uzbekistan. The 2017 Q2 6-K violated IAS 37 because it did not record a

  liability for MTS’s FCPA violations even though it was probable MTS would incur an FCPA

  related liability. Even if a liability was not probable, it was certainly possible, and MTS could have

  easily estimated its potential liability under the FCPA as required by IAS 37. Failure to do so

  violated IAS 37.




                                                   69
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 70 of 87 PageID #: 831




          216.    On November 14, 2017, the Company filed a Form 6-K with the SEC, which

  provided its financial results and position for the fiscal quarter ended September 30, 2017 (the

  “2017 Q3 6-K”). The 2017 Q3 6-K was signed by Dubovskov. The 2017 Q3 6-K did not contain

  any provision or estimated potential liability related to the DOJ or SEC investigations into the

  Company’s corrupt bribery scheme in Uzbekistan. The 2017 Q3 6-K violated IAS 37 because it

  did not record a liability for MTS’s FCPA violations even though it was probable MTS would

  incur an FCPA related liability. Even if a liability was not probable, it was certainly possible, and

  MTS could have easily estimated its potential liability under the FCPA as required by IAS 37.

  Failure to do so violated IAS 37.

          217.    On April 27, 2018, the Company filed a Form 20-F with the SEC, which provided

  its financial results and position for the fiscal year ended December 31, 2017 (the “2017 20-F”).

  The 2017 20-F was signed by Kornya. The 2017 20-F contained signed SOX certifications by

  Defendants Kornya and Kamensky attesting to the accuracy of financial reporting, the disclosure

  of any material changes to the Company’s internal controls over financial reporting, and the

  disclosure of all fraud.

          218.    The 2017 20-F gave the false impression that the Company was unable to provide

  a reasonable estimate of the contingent liability result from the U.S. government’s investigations

  into its Uzbekistan operations, including potential fines or penalties, and falsely stated that the

  Company was cooperating with the investigations. The 2017 20-F stated, in relevant part:

           Investigations into former operations in Uzbekistan—In March 2014, the Group
          received requests for the provision of information from the United States Securities
          and Exchange Commission (“SEC”) and the United States Department of Justice
          (“DOJ”) relating to a currently conducted investigation of the Group's former
          subsidiary in Uzbekistan.

          In 2015, activities related to the Group's former operations in Uzbekistan have been
          referenced in a civil forfeiture complaints (“The Complaints”), filed by DOJ in the



                                                   70
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 71 of 87 PageID #: 832




         U.S. District Court, Southern District of New York (Manhattan), directed at certain
         assets of an unnamed Uzbek government official. The Complaints allege among
         other things that MTS and certain other parties made corrupt payments to the
         unnamed Uzbek official to assist their entering and operating in the Uzbekistan
         telecommunications market. The Complaints are solely directed towards assets held
         by the unnamed Uzbek official, and none of MTS's assets are affected by the
         Complaints.

         The Group [i.e., Mobile TeleSystems and subsidiaries] continues to cooperate
         with these investigations. The Group, the DOJ and the SEC are having discussions
         about a potential resolution to allegations of non-compliance with the Foreign
         Corrupt Practices Act (FCPA). However, at this stage, the Group is unable to
         predict whether or not such discussions will result in a settled resolution to the
         investigations, the magnitude of any settlement, or whether there will be further
         developments in the investigations.

         219.    The 2017 20-F did not contain any provision or estimated potential liability related

  to the DOJ or SEC investigations into the Company’s corrupt bribery scheme in Uzbekistan. The

  2017 20-F violated IAS 37 because it did not record a liability for MTS’s FCPA violations even

  though it was probable MTS would incur an FCPA related liability. Even if a liability was not

  probable, it was certainly possible, and MTS could have easily estimated its potential liability

  under the FCPA as required by IAS 37. Failure to do so violated IAS 37.

         220.    On May 23, 2018, the Company filed a Form 6-K with the SEC, which provided

  its financial results and position for the fiscal quarter ended March 31, 2018 (the “2018 Q1 6-K”).

  The 2018 Q1 6-K was signed by Kornya. The 2018 Q1 6-K did not contain any provision or

  estimated potential liability related to the DOJ or SEC investigations into the Company’s corrupt

  bribery scheme in Uzbekistan. The 2018 Q1 6-K violated IAS 37 because it did not record a

  liability for MTS’s FCPA violations even though it was probable MTS would incur an FCPA

  related liability. Even if a liability was not probable, it was certainly possible, and MTS could have

  easily estimated its potential liability under the FCPA as required by IAS 37. Failure to do so

  violated IAS 37.




                                                   71
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 72 of 87 PageID #: 833




         221.    On or around May 28, 2018, the Board pre-approved the 2017 Annual Report and

  posted it on the Company’s website. The 2017 Annual Report was sent to shareholders with a

  cover letter from Dubovskov. In the 2017 Annual Report, the Company claimed that MTS had

  been providing DOJ and SEC investigators with information “upon request” and answers “on

  demand” and falsely stated that MTS was unable to make a reasonable estimate of its contingent

  liability resulting from the investigations. The 2017 Annual Report stated, in relevant part:

         In March 2014, MTS PJSC received a request for information from the US
         Securities and Exchange Commission and the US Department of Justice regarding
         the investigation of the former subsidiary in Uzbekistan. MTS PJSC is cooperating
         with the above-mentioned organisations: it provided the information upon request
         and continues to provide answers on demand. Since the investigation has not been
         completed, there is no way to predict its outcome, including the possible imposition
         of fines and penalties which could be significant.

         222.    The 2017 Annual Report also touted the Company’s compliance with anti-

  corruption requirements, stating in relevant part:

                 Acting sometimes in difficult political and economic conditions, MTS
                 invariably adheres to high business ethics, transparency and legality
                 standards, regardless of business customs and other conditions of business
                 of a certain jurisdiction.

                 Being a large public company, MTS understands the necessity for
                 development of a favorable business environment in the markets of
                 presence and undertakes efforts aimed at promotion of best compliance
                 practices.

                 The anti-corruption compliance system at MTS PJSC sets forth measures
                 aimed at regulatory risk management, prevention and protection of the
                 Company against any manifestations of corruption both inside the Company
                 and against attempts to involve the Company into the corruption activities
                 from outside, improving corporate culture of the Company, implementing
                 and developing in the Company best corporate governance practices as well
                 as standards of responsible business conduct relying on norms of applicable
                 legislation, recommendations of regulatory bodies, industrial specifics and
                 best practices in this area.




                                                   72
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 73 of 87 PageID #: 834




          223.   The 2017 Annual Report described how the Company’s Code of Business Conduct

  and Ethics was essential to the Company’s success. The 2017 Annual Report stated, in relevant

  part:

          Conduct of business conduct and ethics of MTS PJSC

          Code of Business Conduct and Ethics (hereinafter, the Code) contains the basic
          business principles of MTS PJSC. In its activities, MTS complies with legislation
          and generally accepted standards of business ethics. The Company does not accept
          any other ways of doing business that are contrary to these rules.

          The Code should be regarded as a document containing a minimum set of standards
          and requirements adopted by the Company in order to promote fair and ethical
          business practices and to prevent abuse. The Code defines the rules and standards
          that should be followed by the employees in their everyday work. In cases requiring
          application of higher standards than the accepted commercial practice, or
          regulations having greater legal force under the current legislation, MTS will use
          such higher standards.

          The MTS PJSC Code covers such subjects as MTS and employees, MTS and
          customers, MTS and society, MTS and laws, messages and contacts regarding
          violation of the Code, which strengthen responsibility of the Company to
          employees, subscribers, shareholders, partners and all stakeholders and the public.

          The Code applies to the members of the Board of Directors, senior management
          and other employees of the Company. All employees are responsible for
          compliance with the Code and are personally responsible for their actions.

          The Code is a fundamental document which guides the Company in its daily
          activities and helps to protect the good name of the Company and maintain its
          competitive advantage.

          224.   On August 21, 2018, the Company filed a Form 6-K with the SEC, which provided

  its financial results and position for the fiscal quarter ended June 30, 2018 (the “2018 Q2 6-K”).

  The 2018 Q2 6-K was signed by Kornya. The 2018 Q2 6-K did not contain any provision or

  estimated potential liability related to the DOJ or SEC investigations into the Company’s corrupt

  bribery scheme in Uzbekistan. The 2018 Q2 6-K violated IAS 37 because it did not record a

  liability for MTS’s FCPA violations even though it was probable MTS would incur an FCPA




                                                  73
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 74 of 87 PageID #: 835




  related liability. Even if a liability was not probable, it was certainly possible, and MTS could have

  easily estimated its potential liability under the FCPA as required by IAS 37. Failure to do so

  violated IAS 37.

         225.    The statements referenced above were materially false and/or misleading because

  they misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

  FCPA violations and resulting contingent liabilities that MTS was highly likely to incur, and which

  were known to Defendants or recklessly disregarded by them.

         226.    Specifically, Defendants made false and/or misleading statements and/or failed to

  disclose that: (1) MTS and its subsidiary were involved in a scheme to pay $420 million in bribes

  in Uzbekistan; (2) consequently, Defendants knew or should have known it would be forced to

  pay substantial fines to the U.S. government after disclosing in 2014 that the U.S. DOJ and SEC

  were investigating its Uzbekistan operations; (3) MTS’s level of cooperation with the U.S.

  government and remediation was lacking in that it had refused to produce documents or make

  witnesses available when requested by DOJ and SEC investigators; (4) MTS had not remediated

  its internal controls or compliance or punished the people who either oversaw or were directly

  responsible for the FCPA violations; (5) due to the aforementioned misconduct, MTS would be

  forced to pay approximately $850 million in total monetary penalties to the U.S. government; and

  (6) due to the foregoing, Defendants’ public statements were materially false and/or misleading at

  all relevant times.

                                     The Truth Begins to Emerge


         227.    On November 20, 2018, the Company filed a Form 6-K with the SEC, which

  provided its financial results and position for the fiscal quarter ended September 30, 2018 (the

  “2018 Q3 6-K”). The 2018 Q3 6-K was signed by Kornya. The 2018 Q3 6-K disclosed, for the



                                                   74
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 75 of 87 PageID #: 836




  first time, that the Company had reserved approximately $840 million USD (RUB 55.8 bln) as the

  potential liability concerning investigations by the SEC and the DOJ into its former operations in

  Uzbekistan. The 2018 Q3 6-K also misled investors by stating that the Company continued to

  cooperate with US investigators, stating in relevant part:

          In its Q3 2018 financial statements, MTS reserved RUB 55.8 bln as the potential
          liability with respect to the investigation being conducted by the U.S. Securities
          and Exchange Commission (SEC) and the U.S. Department of Justice (DOJ) in
          relation to its former operations in Uzbekistan. MTS continues to cooperate with
          the U.S. authorities in the ongoing investigation. There can be no assurance as to
          the form, timing or terms of any resolution to the investigation. As a result of this
          provision recognition the Group finished Q3 2018 with Net loss of RUB 37.0 bln.
          Excluding this one-off factor, the Group would have reported Net profit of RUB
          18.7 bln.

          228.    Also on November 20, 2018, the Company hosted an earnings conference call with

  analysts and investors. On the call, Kornya stated in response to a question from an analyst that

  the Company finally recognized the provision because it had “more visibility towards the potential

  outcome,” stating in relevant part:

          <Q>: Yes, sorry. Just on the timing, my question was not on the investigation, but
          just as to why you decided to take that provision in that specific quarter.

          <A - Alexey Valeryevich Kornya>: That – in accordance with IFRS standards, we
          need to provide when we can evaluate potential outcomes from such an
          investigation. So, right now, we feel having more visibility towards the potential
          outcome, and for that reason, we have made this evaluation and made provisions.

          229.    On this news, shares of Mobile TeleSystems’ stock price fell $0.64 per share or

  nearly 8% to close at $7.45 per share on November 20, 2018.

          230.    On March 7, 2019, the DOJ reported that the Company and its subsidiary entered

  into an agreement to pay $850 million in penalties to the United States to resolve charges arising

  from its role in a scheme to pay $420 million in bribes in Uzbekistan. The DOJ’s press release

  states, in relevant part:




                                                   75
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 76 of 87 PageID #: 837




        Mobile Telesystems Pjsc and Its Uzbek Subsidiary Enter into Resolutions of
        $850 Million with the Department of Justice for Paying Bribes in Uzbekistan

        Former General Director of MTS’s Uzbek Subsidiary and Former Uzbek
        Official Charged in Bribery and Money Laundering Scheme Totaling Almost
        $1 Billion

        Moscow-based Mobile TeleSystems PJSC (MTS), the largest mobile
        telecommunications company in Russia and an issuer of publicly traded
        securities in the United States, and its wholly owned Uzbek subsidiary, KOLORIT
        DIZAYN INK LLC (KOLORIT), have entered into resolutions with the
        Department of Justice and Securities and Exchange Commission (SEC) and
        agreed to pay a combined total penalty of $850 million to resolve charges arising
        out of a scheme to pay bribes in Uzbekistan. In addition, charges were unsealed
        today against a former Uzbek official who is the daughter of the former president
        of Uzbekistan and against the former CEO of Uzdunrobita LLC, another MTS
        subsidiary, for their participation in a bribery and money laundering scheme
        involving more than $865 million in bribes from MTS, VimpelCom Limited (now
        VEON) and Telia Company AB (Telia) to the former Uzbek official in order to
        secure her assistance in entering and maintaining their business operations in
        Uzbekistan’s telecommunications market.
                                          *       *       *
        According to the indictment against Karimova and Akhmedov, in or around the
        early 2000s, they agreed that Akhmedov would solicit and facilitate corrupt bribe
        payments from telecommunications companies seeking to enter the Uzbek market.
        In exchange, Karimova allegedly used her influence over Uzbek authorities to help
        the telecommunications companies obtain and retain lucrative business
        opportunities in the Uzbek telecommunications market. In total, Akhmedov
        conspired with the telecom companies and others to pay Karimova more than $865
        million in bribes, and Akhmedov and Karimova conspired with others to launder
        and conceal those funds to, from and through bank accounts in the United States,
        in order to promote the ongoing bribery scheme, the indictment alleges.
                                          *       *       *
        MTS entered into a deferred prosecution agreement with the Department of Justice
        in connection with a criminal information filed yesterday in the Southern District
        of New York charging the company with one count of conspiracy to violate the
        anti-bribery and books and records provisions of the FCPA and one count of
        violating the internal controls provisions of the FCPA. KOLORIT pleaded guilty
        to a one-count criminal information filed in the Southern District of New York,
        charging the company with conspiracy to violate the anti-bribery and books and
        records provisions of the FCPA. Pursuant to its agreement with the department,
        MTS agreed to pay a total criminal penalty of $850 million to the United States,
        including a $500,000 criminal fine and $40 million in criminal forfeiture that MTS
        agreed to pay on behalf of KOLORIT. MTS also agreed to the imposition of an
        independent compliance monitor for a term of three years and to implement
        rigorous internal controls and cooperate fully with the Department’s ongoing



                                               76
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 77 of 87 PageID #: 838




         investigation, including its investigation of individuals such as Akhmedov and
         Karimova. The case against MTS and KOLORIT is assigned to U.S. District Judge
         J. Paul Oetken of the Southern District of New York.

         In related proceedings, MTS reached a settlement with the SEC. Under the terms
         of its agreement with the SEC, MTS agreed to pay a $100 million civil penalty.
         Consistent with Coordination of Corporate Resolution Penalties in Parallel and/or
         Joint Investigations and Proceedings Arising from the Same Misconduct (Justice
         Manual 1-12.100), the Department of Justice agreed to credit the civil penalty paid
         to the SEC as part of its agreement with MTS. Thus, the combined total amount of
         criminal and regulatory penalties paid by MTS and KOLORIT to U.S. authorities
         will be $850 million.

         According to the companies’ admissions, MTS and KOLORIT, through various
         managers and employees within MTS, MTS’s Uzbek subsidiaries Uzdunrobita
         LLC and KOLORIT, and other affiliated entities, paid approximately $420
         million in bribes to Karimova, who had influence over the Uzbek governmental
         body that regulated the telecom industry. The bribes were paid on multiple
         occasions between 2004 and 2012 so that MTS could enter the Uzbek market
         through the acquisition of Uzdunrobita and so that Uzdunrobita could gain
         valuable telecom assets and continue operating in Uzbekistan. The companies
         admittedly structured and concealed the bribes through payments to shell
         companies that members of MTS’s and Uzdunrobita’s management knew were
         beneficially owned by Karimova. MTS and Uzdunrobita also acquired
         KOLORIT, knowing that the price MTS and Uzdunrobita paid was inflated, in
         order to bribe Karimova in exchange for Uzdunrobita’s continuing to operate in
         Uzbekistan. Uzdunrobita made payments to purported charities and for
         sponsorships to entities related to Karimova. The Uzbek government expropriated
         Uzdunrobita in 2012 as a result of MTS’s, Uzdunrobita’s and KOLORIT’s failure
         to meet Karimova’s demands for additional payments.

         A number of factors contributed to the Department’s criminal resolution with the
         companies, including (1) the companies did not voluntarily disclose; (2) the
         companies’ level of cooperation and remediation was lacking, not proactive; (3)
         the nature and seriousness of the office, including $420 million in bribes to a
         high-level Uzbek official; and (4) the mitigating factors present in this case,
         including that the Uzbek government expropriated the companies’
         telecommunications assets in Uzbekistan, resulting in no realized pecuniary gain
         to the companies as a result of the misconduct.

         (Emphasis added.)

         231.   On this news, shares in Mobile TeleSystems’ stock fell $0.24 per share or over 3%

  to close at $7.54 per share on March 7, 2019, damaging investors.




                                                 77
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 78 of 87 PageID #: 839




         232.    Defendants’ false and misleading statements caused the precipitous decline in the

  market value of the Company’s securities. As a result, Plaintiffs and other Class members have

  suffered significant losses and damages.

                              ADDITIONAL INFERENCES OF SCIENTER

         233.    Kornya oversaw MTS’s finances as CFO during much of the bribery scheme.

  Kornya was appointed acting CFO on August 21, 2008, the same day that an MTS subsidiary

  executed a corrupt agreement with Takilant related to the waiving of rights to certain telecom

  frequencies. Under Kornya’s watch, MTS paid Takilant $30 million in illegal bribes, structured as

  six separate payments of $5 million, from October 2008 through July 2009. In September 2009,

  MTS made a $17 million corrupt payment for the benefit of Karimova as part of its acquisition of

  KolorIt; the Company engaged JPMorgan for a valuation of KolorIt and then proceeded to pay

  $40 million for the acquisition despite JPMorgan delivering a valuation of just $23 million.

         234.    In addition to his duties as CFO, Kornya served as the Company’s Vice President

  of Finance and Investment beginning on August 21, 2008. The Company’s Internal Control

  Systems Department reported directly to Kornya as MTS’s Vice President of Finance and

  Investments. The Internal Control Systems Department was created in 2006 and performed the

  following functions: developing effective internal control systems at MTS Group; supporting

  internal control systems; testing and certifying internal control systems at MTS Group. As the

  Company admitted in the DPA, under Kornya’s supervision MTS failed to implement adequate

  internal accounting controls, failed to enforce the internal accounting controls it did have in place,

  had inadequate disclosure controls and failed to follow established corporate governance

  procedures, failed to follow established corporate governance protocols with respect to the role of

  the Board of Directors, failed to implement an adequate system for conducting, recording, and




                                                   78
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 79 of 87 PageID #: 840




  verifying due diligence on third parties, lacked adequate payment controls, and knowingly lacked

  a sufficient internal audit function. As a result of Kornya’s failure to implement effective internal

  accounting controls, MTS, acting through its executives and others, disguised on its books and

  records over $420 million in bribe payments in violation of U.S. law made for the benefit of

  Karimova. The SEC Consent Order describes at least ten payments for Karimova’s benefit made

  under Kornya’s leadership that were inaccurately recorded in MTS’s consolidated books and

  records.

         235.    In March and April 2012, under Kornya as CFO and Dubovskov as CEO, the

  Company made series of eight illegal bribery payments for the benefit of Karimova totaling over

  $1.1 million. While the payments were funneled through charities connected to Karimova, the

  payments were falsely recorded in Uzdunrobita’s books and records as advertising and non-

  operating expenses, rather than as charitable expenses. Uzdunrobita’s books and records were

  consolidated into MTS's books and records. The payments also failed to comply with appropriate

  internal controls.

         236.    Dubovskov and Kornya each had actual knowledge that the Company was

  ineligible for remediation credit due to its failure to adequately discipline those with supervisory

  authority over the area in which the criminal conduct occurred because neither was subject to any

  discipline despite both having supervisory authority over the area in which the criminal conduct

  occurred. As CFO and Vice President of Finance and Investments, Kornya had supervisory

  authority over the criminal conduct to which the Company admitted in the DPA in the Company’s

  internal controls and books and records. As President of MTS OJSC, Dubovskov had supervisory

  authority over the criminal conduct by the Company’s controls and internal audit functions, which

  reported directly to Dubovskov. See 2011 Annual Report (“The Control Department reports




                                                   79
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 80 of 87 PageID #: 841




  directly to the President of MTS OJSC”); 2010 Annual Report (“The Internal Audit Department

  reports directly to the President of MTS OJSC”).

         237.    Dubovskov’s June 2012 letter to the Prosecutor General's Office in Uzbekistan

  acknowledging the illegal acts Akhmedov had arranged and the damage these payments had

  caused to the Company’s reputation demonstrate that Dubovskov was aware of MTS’s culpability

  for its FCPA violations before the Class Period began.

         238.    The Company posted its Unaudited Condensed Consolidated Interim Financial

  Statements As of June 30, 2014 and December 31, 2013 and for the Six Months Ended June 30,

  2014 and 2013 (the “2014 Interim Financial Statements”) to its website. The 2014 Interim

  Financial Statements did not contain any accrued liability related to the DOJ or SEC investigations

  into the Company’s corrupt bribery scheme in Uzbekistan, nor does it even disclose the

  investigations and potential financial liability. Instead, the Commitments and Contingencies

  section of the 2014 Interim Financial Statements states, in relevant part:

         Other litigation – In the ordinary course of business, the Group is a party to various
         legal, tax and customs proceedings, and subject to claims, certain of which relate
         to developing markets and evolving fiscal and regulatory environments in which
         MTS operates. Management believes that the Group’s liability, if any, in all such
         pending litigation, other legal proceedings or other matters will not have a
         material effect upon its financial condition, results of operations or liquidity of
         the Group.

                        PLAINTIFFS’ CLASS ACTION ALLEGATIONS


         239.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

  Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

  acquired the publicly traded securities of Mobile TeleSystems during the Class Period (the

  “Class”), and were damaged upon the revelation of the alleged corrective disclosure. Excluded

  from the Class are Defendants herein, the officers and directors of the Company, at all relevant



                                                  80
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 81 of 87 PageID #: 842




  times, members of their immediate families and their legal representatives, heirs, successors or

  assigns and any entity in which Defendants have or had a controlling interest.

          240.    The members of the Class are so numerous that joinder of all members is

  impracticable. Throughout the Class Period, the Company’s securities were actively traded on the

  NYSE. While the exact number of Class members is unknown to Plaintiffs at this time and can be

  ascertained only through appropriate discovery, Plaintiffs believe that there are hundreds or

  thousands of members in the proposed Class. Record owners and other members of the Class may

  be identified from records maintained by the Company or its transfer agent and may be notified of

  the pendency of this action by mail, using the form of notice similar to that customarily used in

  securities class actions.

          241.    Plaintiffs’ claims are typical of the claims of the members of the Class as all

  members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

  federal law that is complained of herein.

          242.    Plaintiffs will fairly and adequately protect the interests of the members of the Class

  and have retained counsel competent and experienced in class and securities litigation. Plaintiffs

  have no interests antagonistic to or in conflict with those of the Class.

          243.    Common questions of law and fact exist as to all members of the Class and

  predominate over any questions solely affecting individual members of the Class. Among the

  questions of law and fact common to the Class are:

          (a)     whether Defendants’ acts as alleged violated the federal securities laws;
          (b)     whether Defendants’ statements to the investing public during the Class Period
                  misrepresented material facts about the financial condition, business, operations,
                  and management of the Company;
          (c)     whether Defendants’ statements to the investing public during the Class Period
                  omitted material facts necessary to make the statements made, in light of the
                  circumstances under which they were made, not misleading;



                                                    81
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 82 of 87 PageID #: 843




         (d)     whether the Individual Defendants caused the Company to issue false and
                 misleading SEC filings and public statements during the Class Period;
         (e)     whether Defendants acted knowingly or recklessly in issuing false and misleading
                 SEC filings and public statements during the Class Period;
         (f)     whether the prices of the Company’s securities during the Class Period were
                 artificially inflated because of the Defendants’ conduct complained of herein; and
         (g)     whether the members of the Class have sustained damages and, if so, what is the
                 proper measure of damages.
         244.    A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

  damages suffered by individual Class members may be relatively small, the expense and burden

  of individual litigation make it impossible for members of the Class to individually redress the

  wrongs done to them. There will be no difficulty in the management of this action as a class action.

         245.    Plaintiffs will rely, in part, upon the presumption of reliance established by the

  fraud-on-the-market doctrine in that:

         (a)     Defendants made public misrepresentations or failed to disclose material facts

                 during the Class Period;

         (b)     the omissions and misrepresentations were material;

         (c)     the Company’s securities are traded in efficient markets;

         (d)     the Company’s securities were liquid and traded with moderate to heavy volume

                 during the Class Period;

         (e)     the Company traded on the NYSE, and was covered by multiple analysts;

         (f)     the misrepresentations and omissions alleged would tend to induce a reasonable

                 investor to misjudge the value of the Company’s securities; Plaintiffs and members

                 of the Class purchased and/or sold the Company’s securities between the time the

                 Defendants failed to disclose or misrepresented material facts and the time the true

                 facts were disclosed, without knowledge of the omitted or misrepresented facts; and


                                                  82
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 83 of 87 PageID #: 844




          (g)     Unexpected material news about the Company was rapidly reflected in and

                  incorporated into the Company’s stock price during the Class Period.

          246.    Based upon the foregoing, Plaintiffs and the members of the Class are entitled to a

  presumption of reliance upon the integrity of the market.

          247.    Alternatively, Plaintiffs and the members of the Class are entitled to the

  presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of

  Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

  information in their Class Period statements in violation of a duty to disclose such information, as

  detailed above.

                                               COUNT I

                    Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                                        Against All Defendants
          248.    Plaintiffs repeat and realleges each and every allegation contained above as if fully

  set forth herein.

          249.    This Count is asserted against the Company and the Individual Defendants and is

  based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

  thereunder by the SEC.

          250.      During the Class Period, the Company and the Individual Defendants, individually

  and in concert, directly or indirectly, disseminated or approved the false statements specified

  above, which they knew or deliberately disregarded were misleading in that they contained

  misrepresentations and failed to disclose material facts necessary in order to make the statements

  made, in light of the circumstances under which they were made, not misleading.

          251.    The Company and the Individual Defendants violated §10(b) of the 1934 Act and

  Rule 10b-5 in that they: employed devices, schemes and artifices to defraud; made untrue



                                                   83
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 84 of 87 PageID #: 845




  statements of material facts or omitted to state material facts necessary in order to make the

  statements made, in light of the circumstances under which they were made, not misleading; and/or

  engaged in acts, practices and a course of business that operated as a fraud or deceit upon plaintiffs

  and others similarly situated in connection with their purchases of the Company’s securities during

  the Class Period.

         252.    The Company and the Individual Defendants acted with scienter in that they knew

  that the public documents and statements issued or disseminated in the name of the Company were

  materially false and misleading; knew that such statements or documents would be issued or

  disseminated to the investing public; and knowingly and substantially participated, or acquiesced

  in the issuance or dissemination of such statements or documents as primary violations of the

  securities laws. These defendants by virtue of their receipt of information reflecting the true facts

  of the Company, their control over, and/or receipt and/or modification of the Company’s allegedly

  materially misleading statements, and/or their associations with the Company which made them

  privy to confidential proprietary information concerning the Company, participated in the

  fraudulent scheme alleged herein.

         253.     Individual Defendants, who are the senior officers and/or directors of the

  Company, had actual knowledge of the material omissions and/or the falsity of the material

  statements set forth above, and intended to deceive Plaintiffs and the other members of the Class,

  or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

  disclose the true facts in the statements made by them or other personnel of the Company to

  members of the investing public, including Plaintiffs and the Class.

         254.    As a result of the foregoing, the market price of the Company’s securities was

  artificially inflated during the Class Period. In ignorance of the falsity of the Company’s and the




                                                   84
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 85 of 87 PageID #: 846




  Individual Defendants’ statements, Plaintiffs and the other members of the Class relied on the

  statements described above and/or the integrity of the market price of the Company’s securities

  during the Class Period in purchasing the Company’s securities at prices that were artificially

  inflated as a result of the Company’s and the Individual Defendants’ false and misleading

  statements.

          255.    Had Plaintiffs and the other members of the Class been aware that the market price

  of the Company’s securities had been artificially and falsely inflated by the Company’s and the

  Individual Defendants’ misleading statements and by the material adverse information which the

  Company’s and the Individual Defendants did not disclose, they would not have purchased the

  Company’s securities at the artificially inflated prices that they did, or at all.

          256.    As a result of the wrongful conduct alleged herein, Plaintiffs and other members

  of the Class have suffered damages in an amount to be established at trial.

          257.    By reason of the foregoing, the Company and the Individual Defendants have

  violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to

  the Plaintiffs and the other members of the Class for substantial damages which they suffered in

  connection with their purchases of the Company’s securities during the Class Period.

                                                COUNT II

                           Violation of Section 20(a) of The Exchange Act
                                 Against the Individual Defendants
          258.    Plaintiffs repeat and realleges each and every allegation contained in the foregoing

  paragraphs as if fully set forth herein.

          259.    During the Class Period, the Individual Defendants participated in the operation

  and management of the Company, and conducted and participated, directly and indirectly, in the




                                                     85
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 86 of 87 PageID #: 847




  conduct of the Company’s business affairs. Because of their senior positions, they knew the

  adverse non-public information regarding the Company’s business practices.

         260.    As officers and/or directors of a publicly owned company, the Individual

  Defendants had a duty to disseminate accurate and truthful information with respect to the

  Company’s financial condition and results of operations, and to correct promptly any public

  statements issued by the Company which had become materially false or misleading.

         261.    Because of their positions of control and authority as senior officers, the Individual

  Defendants were able to, and did, control the contents of the various reports, press releases and

  public filings which the Company disseminated in the marketplace during the Class Period.

  Throughout the Class Period, the Individual Defendants exercised their power and authority to

  cause the Company to engage in the wrongful acts complained of herein. The Individual

  Defendants therefore, were “controlling persons” of the Company within the meaning of Section

  20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

  artificially inflated the market price of the Company’s securities.

         262.    Each of the Individual Defendants, therefore, acted as a controlling person of the

  Company. By reason of their senior management positions and/or being directors of the Company,

  each of the Individual Defendants had the power to direct the actions of, and exercised the same

  to cause, the Company to engage in the unlawful acts and conduct complained of herein. Each of

  the Individual Defendants exercised control over the general operations of the Company and

  possessed the power to control the specific activities which comprise the primary violations about

  which Plaintiffs and the other members of the Class complain.

         263.    By reason of the above conduct, the Individual Defendants are liable pursuant to

  Section 20(a) of the Exchange Act for the violations committed by the Company.




                                                   86
Case 1:19-cv-01589-AMD-RLM Document 31 Filed 04/06/20 Page 87 of 87 PageID #: 848




                                      PRAYER FOR RELIEF


         WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

         A.      Determining that the instant action may be maintained as a class action under Rule

  23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class representatives;

         B.      Requiring Defendants to pay damages sustained by Plaintiffs and the Class by

  reason of the acts and transactions alleged herein;

         C.      Awarding Plaintiffs and the other members of the Class prejudgment and post-

  judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

         D.      Awarding such other and further relief as this Court may deem just and proper.

                                 DEMAND FOR TRIAL BY JURY

         Plaintiffs hereby demand a trial by jury.


  Dated: April 6, 2020                          Respectfully submitted,
                                                THE ROSEN LAW FIRM, P.A.

                                                By:     /s/ Laurence M. Rosen
                                                Laurence M. Rosen, Esq. (LR 5733)
                                                Phillip Kim, Esq. (PK 9384)
                                                Daniel Tyre-Karp
                                                275 Madison Ave., 40th Floor
                                                New York, NY 10016
                                                Tel: (212) 686-1060
                                                Fax: (212) 202-3827
                                                Email: lrosen@rosenlegal.com
                                                Email: pkim@rosenlegal.com
                                                Email: dtyrekarp@rosenlegal.com

                                                Counsel for Plaintiffs




                                                     87
